--------------------------------------------------------------------------------

Exhibit 10.34


[Net Lease]


LEASE AGREEMENT


THIS LEASE AGREEMENT is made this 10th day of December, 2014, between Prologis,
L.P., a Delaware limited partnership ("Landlord"), and the Tenant named below.


Tenant:
Global Industrial Distribution Inc., a Delaware corporation
   
Tenant’s Representative,
Global Industrial Distribution, Inc.
Address, and Telephone:
11 Harbor Park Dr.
Port Washington, NY 11050
Attn: Alan Schaeffer
 
Premises:
The interior portion of the Building, containing approximately 464,203 rentable
square feet, as determined by Landlord, as shown on Exhibit A and more commonly
known as 3700 Bay Lake Trail, North Las Vegas, Nevada 89030.
 
Project:
The project commonly known as Prologis Las Vegas Corporate Center
 
Building:
Prologis Las Vegas Corporate Center 19
 
3700 Bay Lake Trail
 
North Las Vegas, Nevada 89030
   
Tenant's Proportionate Share of Project:
100.00 % of the 464,203 square foot Project
   
Tenant's Proportionate Share of Building:
100.00 % of the 464,203 square foot Building
   
Lease Term:
Beginning on the Commencement Date and ending on the last day of the 123rd full
month following the Commencement Date.
   
Commencement Date:
The date the Final Scope is Substantially Completed, as defined in Addendum 4.
   
Initial Monthly Base Rent:
See Addendum 1
 
Initial Estimated Monthly Operating Expense Payments:
(estimates only and subject to adjustment to actual costs and expenses according
to the provisions of this Lease)
1. 
Utilities:                                                                                         
   $4,363.51
 
2.  Common Area
Charges:                                                                 
$5,059.81
 
3. 
Taxes:                                                                                                
$18,196.75
 
4. 
Insurance:                                                                                        
$2,692.37
 
5.  Others (Property Mgmt.
Fee):                                                                                    $4,689.97
   
Initial Estimated Monthly Operating Expense Payments:
 
$30,312.45
   
Initial Monthly Base Rent, and Estimated Operating Expense
$196,265.02
   
Final Month Gross Rent Deposit:
One month’s gross rent.
   
Brokers:
Landlord: Voit Real Estate Service
Tenant: Cushman & Wakefield and Commerce Real Estate Solutions
   
Addenda:
1. Base Rent Adjustments 2. HVAC Maintenance Contract 3. Move Out Conditions 4.
Construction 5. Two Renewal Options (Baseball Arbitration)
   
Exhibits:
A. Site Plan
B. Project Rules and Regulations
C. Commencement Date Certificate
D. Initial Improvements
E. Form of Lease Guaranty

 
- 1 -

--------------------------------------------------------------------------------

1.            Granting Clause.  In consideration of the obligation of Tenant to
pay rent as herein provided and in consideration of the other terms, covenants,
and conditions hereof, Landlord leases to Tenant, and Tenant takes from
Landlord, the Premises, to have and to hold for the Lease Term, subject to the
terms, covenants and conditions of this Lease. As a material inducement for
Landlord to enter into this Lease, no later than the date hereof Tenant shall
deliver to Landlord a full guaranty of Tenant’s obligations and liabilities
under this Lease from Global Industrial Holdings LLC, a Delaware limited
liability company, in the form attached hereto as Exhibit E.


2.            Acceptance of Premises.  Tenant shall accept the Premises in its
condition as of the Commencement Date, subject to all applicable laws,
ordinances, regulations, covenants and restrictions.  Landlord has made no
representation or warranty as to the suitability of the Premises for the conduct
of Tenant's business, and Tenant waives any implied warranty that the Premises
are suitable for Tenant's intended purposes.  Except as expressly set forth
herein, in no event shall Landlord have any obligation for any defects in the
Premises or any limitation on its use.  The taking of possession of the Premises
shall be conclusive evidence that Tenant accepts the Premises and that the
Premises were in good condition at the time possession was taken except for
items that are Landlord's responsibility under Paragraph 10 and any punchlist
items agreed to in writing by Landlord and Tenant.  Promptly following Tenant’s
possession of the Premises, the parties shall execute a Commencement Date
Certificate in the form of Exhibit C attached to and hereby made a part of this
Lease, confirming the Lease Commencement Date, Lease Expiration Date and Rental
Commencement Date.
 
                           Landlord represents and warrants, to its knowledge,
that as of the Commencement Date the Building’s HVAC, electrical, plumbing and
other mechanical systems shall be in good working order. Landlord shall
guarantee for a period of one (1) year after the date the Base Building
Improvements are Substantially Completed (as defined in Addendum 4) any defects
in materials, construction, or workmanship related to the construction of the
Base Building Improvements (including, without limitation, the Building’s HVAC,
electrical, plumbing and other mechanical systems), in which case Landlord shall
promptly replace or remedy such defects without charge to Tenant (the
“Construction Warranty”); provided, however, that such Construction Warranty
shall not be effective for any maintenance, repairs or replacements necessitated
due to the misuse of, or damages caused by, Tenant, its employees, contractors,
agents, subtenants, or invitees. Landlord shall also seek and avail itself of
all equipment (such as HVAC) and material warranties related to Landlord’s
construction, and shall enforce all such warranties against suppliers,
manufacturers, and dealers in order to cure any deficiencies which arise during
such warranty period without expense to Tenant.  Landlord represents that
Landlord shall obtain a minimum 10-year manufacturer’s warranty on the initial
roof, with such 10-year period commencing when the Base Rent payments commence
pursuant to Addendum 1, and shall maintain such roof warranty during such
initial 10-year warranty period (issued from the roof manufacturer, referred to
as the “Roof Warranty”). Landlord has provided a copy of such manufacturer’s
Roof Warranty to Tenant for Tenant’s review. Landlord shall use commercially
reasonable efforts to request and compel such roof manufacturer to transfer the
Roof Warranty to any new owner of the Building simultaneously with any transfer
of ownership or otherwise (i.e. closing) so there is no lapse in coverage.
Landlord shall be responsible for up to $500 of the transfer fee in connection
with any transfer of the Roof Warranty.
 
                           Following the Substantial Completion of the Base
Building Improvements, excluding the Final Scope (as such terms are defined in
Addendum 4), Landlord shall allow Tenant access to the Premises on or before
April 1, 2015 (subject to extension due to Force Majeure and Tenant caused
delays) for purposes of fixturing the Premises and otherwise preparing the
Premises for the commencement of Tenant’s normal business operations, subject to
applicable ordinances and building codes governing Tenant’s right to occupy or
perform in the Premises (“Early Occupancy”).  During such Early Occupancy period
prior to the Commencement Date, Tenant shall be bound by its obligations under
the Lease, including the obligation to provide evidence of insurance, but shall
not be obligated to pay the Monthly Base Rent or Operating Expenses payable by
Tenant to Landlord as set forth in the Lease. Tenant’s right to Early Occupancy
shall be subject to Tenant not materially interfering with the completion of
construction or causing any labor dispute as a result of such installations, and
provided further that Tenant does hereby agree to indemnify, defend, and hold
Landlord harmless from any loss or damage to such property, and all liability,
loss, or damage arising from any injury to the Project or the property of
Landlord, its contractors, subcontractors, or materialmen, and any death or
personal injury to any person or persons arising out of such installations
performed by Tenant or on Tenant’s behalf, unless any such loss, damage,
liability, death, or personal injury was caused by Landlord's negligence.  Any
such occupancy or performance in the Premises shall be in accordance with the
provisions governing Tenant-Made Alterations and Trade Fixtures in the Lease.


3.    Use.  The Premises shall be used for general office; warehousing,
distributing, and storage; for will call retail sales, which retail sales shall
be contained within an area of no more than 2,000 square feet and are only
permissible if the Legal Requirements allow for such retail sales (the “Limited
Retail Sales Use”); and for such other lawful purposes incidental to the
foregoing as permitted by Legal Requirements, and no other purposes, except as
agreed upon by Landlord.  Subject to Legal Requirements (as hereinafter defined)
during the Lease Term, Tenant shall be entitled to access of the Premises 24
hours per day, seven days per week, 365 days per year.  Tenant shall not conduct
or give notice of any auction, liquidation, or going out of business sale on the
Premises.  Tenant will use the Premises in a careful, safe and proper manner and
will not commit waste, overload the floor or structure of the Premises or
subject the Premises to use that would damage the Premises.   Tenant shall not
permit any objectionable or unpleasant odors, smoke, dust, gas, noise, or
vibrations to emanate from the Premises, or take any other action that would
constitute a nuisance or would disturb, unreasonably interfere with, or endanger
Landlord or any tenants of the Project.  Outside storage, including without
limitation, storage of trucks and other vehicles, is prohibited without
Landlord's prior written consent; provided, however, Tenant shall have the right
to park operable vehicles and trailers overnight at the truck loading docks and
designated truck and trailer parking areas for the Premises and operable
automobiles in the designated automobile parking areas, and further provided
there is no interference with the access of other tenants to the Building and
Project parking lots and truck courts.  Tenant, at its sole expense, shall use
and occupy the Premises in compliance with all laws, including, without
limitation, the Americans With Disabilities Act, orders, judgments, ordinances,
regulations, codes, directives, permits, licenses, covenants and restrictions
now or hereafter applicable to the Premises (collectively, "Legal
Requirements").  Except as may be triggered by the Limited Retail Sales Use, the
Premises shall not be used as a place of public accommodation under the
Americans With Disabilities Act or similar state statutes or local ordinances or
any regulations promulgated thereunder, all as may be amended from time to time.
Landlord represents and warrants that, as of the Commencement Date, no written
notice has been received by Landlord of non-compliance with any Legal
Requirements in connection with the Premises.  In the event that Landlord
receives notice that the Premises is not in compliance with applicable Legal
Requirements existing as of the Commencement Date and such non-compliance is not
related to Tenant’s specific use of the Premises, the Limited Retail Sales Use,
or Tenant-Made Alterations to the Premises performed by Tenant or its
contractors or agents, Landlord shall make such modifications as may be required
by order or directive of applicable governmental authority in order to bring the
Premises into compliance with applicable Legal Requirements as of the
Commencement Date without cost or expense to Tenant and without including such
cost or expense as an Operating Expense. Furthermore, in the event Landlord
receives notice that the Premises is not in compliance with applicable Legal
Requirements which come into effect after the Commencement Date and such
non-compliance is not related to Tenant’s specific use of the Premises, the
Limited Retail Sales Use, or Tenant-Made Alterations to the Premises performed
by Tenant or its contractors or agents, Landlord shall make such modifications
as may be required by order or directive of applicable governmental authority in
order to bring the Premises into compliance with applicable Legal Requirements
which shall be chargeable to Tenant as an Operating Expense. Tenant shall, at
its expense, make any alterations or modifications, within or without the
Premises, that are required by Legal Requirements related to Tenant's use or
occupation of the Premises, including, without limitation, the Limited Retail
Sales Use or Tenant-Made Alterations to the Premises performed by Tenant or its
contractors or agents.  Tenant will not use or permit the Premises to be used
for any purpose or in any manner that would void Tenant's or Landlord's
insurance, increase the insurance risk, or cause the disallowance of any
sprinkler credits.  If any increase in the cost of any insurance on the Premises
or the Project is caused by Tenant's use or occupation of the Premises, or
because Tenant vacates the Premises, then Tenant shall pay the amount of such
increase to Landlord.


- 2 -

--------------------------------------------------------------------------------

4.            Base Rent.  Tenant shall pay Base Rent in the amount set forth on
Page 1 of this Lease.  The first month's Base Rent, the Final Month Gross Rent
Deposit (the “Final Deposit”), and the first monthly installment of estimated
Operating Expenses (as hereafter defined) shall be due and payable on the date
hereof, and Tenant promises to pay to Landlord in advance, without demand,
deduction or set-off (except as may be expressly provided in this Lease),
monthly installments of Base Rent on or before the first day of each calendar
month succeeding the Commencement Date.  For clarification purposes, payment of
the first month’s Base Rent payable on the date hereof shall be credited against
the first full monthly installment of Base Rent due and payable under this Lease
after the Commencement Date and free Base Rent period(s). Payments of Base Rent
for any fractional calendar month shall be prorated.  All payments required to
be made by Tenant to Landlord hereunder (or to such other party as Landlord may
from time to time specify in writing) shall be made by check or by Electronic
Fund Transfer (“EFT”) of immediately available federal funds before 11:00 a.m.,
Eastern Time at such place, within the continental United States, as Landlord
may from time to time designate to Tenant in writing.  The obligation of Tenant
to pay Base Rent and other sums to Landlord and the obligations of Landlord
under this Lease are independent obligations.  Tenant shall have no right at any
time to abate, reduce, or set-off any rent due hereunder except as may be
expressly provided in this Lease.  If Tenant is delinquent in any monthly
installment of Base Rent or of Operating Expenses beyond 5 business days after
the due date thereof, and after notice as provided below, Tenant shall pay to
Landlord on demand a late charge equal to 5 percent of such delinquent sum. 
Tenant shall not be obligated to pay the late charge until Landlord has given
Tenant 5 business days written notice of the delinquent payment (which may be
given at any time during the delinquency); provided, however, that such notice
shall not be required more than once in any 12-month period.  The provision for
such late charge shall be in addition to all of Landlord's other rights and
remedies hereunder or at law and shall not be construed as a penalty or as
limiting Landlord's remedies in any manner.


5.            Final Deposit.  The Final Deposit shall be held by Landlord as
security for the performance of Tenant's obligations under this Lease.  Upon
each occurrence of an Event of Default (hereinafter defined), Landlord may use
all or part of the Final Deposit to pay delinquent payments due under this
Lease, and the cost of any damage, injury, expense or liability caused by such
Event of Default, without prejudice to any other remedy provided herein or
provided by law.  Tenant shall pay Landlord on demand the amount that will
restore the Final Deposit to its original amount.  No interest shall accrue on
the Final Deposit.  Landlord shall not be required to keep all or any part of
the Final Deposit separate from its general accounts.  Landlord shall be
released from any obligation with respect to the Final Deposit upon transfer of
this Lease, the Final Deposit, and the Premises to a person or entity assuming
Landlord's obligations under this Paragraph 5.


6.            Operating Expense Payments.  During each month of the Lease Term,
on the same date that Base Rent is due, Tenant shall pay Landlord an amount
equal to 1/12 of the annual cost, as estimated by Landlord from time to time, of
Tenant's Proportionate Share (hereinafter defined) of Operating Expenses for the
Project.  Payments thereof for any fractional calendar month shall be prorated. 
The term "Operating Expenses" means all costs and expenses incurred by Landlord
with respect to the ownership, maintenance, and operation of the Project
including, but not limited to costs of: Taxes (hereinafter defined) and
reasonable fees payable to tax consultants and attorneys for consultation and
contesting taxes; insurance; utilities; maintenance, repair and replacement of
all portions of the Project, including without limitation, paving and parking
areas, roads, non-structural components of the roofs (including the roof
membrane but subject to the Roof Warranty defined in Paragraph 2 of this Lease),
alleys, and driveways, mowing, landscaping, exterior painting, utility lines,
heating, ventilation and air conditioning systems, lighting, electrical systems
and other mechanical and building systems; amounts paid to contractors and
subcontractors for work or services performed in connection with any of the
foregoing; charges or assessments of any association to which the Project is
subject; property management fees payable to a property manager, including any
affiliate of Landlord, or if there is no property manager, an administration fee
of 10 percent of Operating Expenses payable to Landlord (provided, however,
Tenant’s Proportionate Share of property management fees or administration fees,
as the case may be, shall not exceed 2.25 percent of gross rent (Base Rent plus
Operating Expenses) payable by Tenant); security services, if any; trash
collection, sweeping and removal; and additions or alterations made by Landlord
to the Project or the Building in order to comply with Legal Requirements (other
than those expressly required herein to be made by Tenant) or that are
appropriate to the continued operation of the Project or the Building as a bulk
warehouse facility in the market area, provided that the cost of additions or
alterations that are required to be capitalized for federal income tax purposes
shall be amortized on a straight line basis over a period equal to the lesser of
the useful life thereof for federal income tax purposes or 10 years.  Operating
Expenses do not include costs, expenses, depreciation or amortization for
capital repairs and capital replacements required to be made by Landlord under
Paragraph 10 of this Lease, debt service under mortgages or ground rent under
ground leases, costs of restoration to the extent of net insurance proceeds
received by Landlord with respect thereto, leasing commissions, the costs of
renovating space for tenants (including, without limitation, Tenant), any costs
covered by the Roof Warranty, any costs incurred by Landlord to correct latent
defects arising from the initial construction of the Building, or any amount
paid by Landlord or to the parent organization or a subsidiary or affiliate of
Landlord for supplies and/or services in the Project to the extent the same
exceeds the cost of such supplies and/or services rendered by qualified, first
class unaffiliated third parties on a competitive basis.


- 3 -

--------------------------------------------------------------------------------

                           Notwithstanding anything in this Lease to the
contrary, Tenant shall not be obligated to pay for Controllable Operating
Expenses in any year to the extent they have increased by more than four percent
(4%) per annum, compounded annually on a cumulative basis from the first full
calendar year following the Commencement Date during the Lease Term.  For
purposes of this Paragraph, Controllable Operating Expenses shall mean all
Operating Expenses as set forth in this Paragraph 6 of the Lease, except for
Taxes, insurance premiums, costs in connection with adverse weather conditions
(including, without limitation, snow removal), cost of unanticipated repairs,
costs in connection with compliance with the Legal Requirements that take effect
after the Commencement Date, property management fees (which are set as a fixed
percentage as expressly set forth above), and repairs or maintenance necessary
exclusively as a result of activities of Tenant or its agents at the Project and
utility costs.  Controllable Operating Expenses shall be determined on an
aggregate basis and not on an individual basis, and the cap on Controllable
Operating Expenses shall be determined on Operating Expenses as they have been
adjusted for vacancy or usage pursuant to the terms of the Lease.


                           Within ninety (90) days following the close of each
calendar year of the Lease Term or any extension terms thereof, Landlord shall
deliver to Tenant a reconciliation statement certified as correct by an officer
or other authorized representative of Landlord showing in detail on a line item
basis the items included in the Operating Expenses and all computations of the
actual Operating Expenses and Tenant’s Proportionate Share of such Operating
Expenses owed for such calendar year in accordance with this section. Landlord
shall maintain detailed books and records accounting for all such costs. If
requested by Tenant, Landlord shall furnish to Tenant reasonable backup and
supporting information and documentation pertaining to the Operating Expenses.
If Tenant's total payments of Operating Expenses for any year are less than
Tenant's Proportionate Share of actual Operating Expenses for such year, then
Tenant shall pay the difference to Landlord within 30 days after demand, and if
more, then Landlord shall retain such excess and credit it against Tenant's next
payments except that during the last calendar year of the Lease Term or any
extension terms thereof, Landlord shall refund any such excess within 60 days
following the termination of the Lease Term or any extension terms thereof,
provided that Tenant is not in default of its obligations under this Lease.  For
purposes of calculating Tenant's Proportionate Share of Operating Expenses, a
year shall mean a calendar year except the first year, which shall begin on the
Commencement Date, and the last year, which shall end on the expiration of this
Lease.  With respect to Operating Expenses which Landlord allocates to the
entire Project, Tenant's "Proportionate Share" shall be the percentage set forth
on the first page of this Lease as Tenant's Proportionate Share of the Project
as reasonably adjusted by Landlord in the future for changes in the physical
size of the Premises or the Project; and, with respect to Operating Expenses
which Landlord allocates only to the Building, Tenant's "Proportionate Share"
shall be the percentage set forth on the first page of this Lease as Tenant's
Proportionate Share of the Building as reasonably adjusted by Landlord in the
future for changes in the physical size of the Premises or the Building. 
Landlord may equitably increase Tenant's Proportionate Share for any item of
expense or cost reimbursable by Tenant that relates to a repair, replacement, or
service that benefits only the Premises or only a portion of the Project or
Building that includes the Premises or that varies with occupancy or use.


                           The estimated Operating Expenses for the Premises set
forth on the first page of this Lease are only estimates, and Landlord makes no
guaranty or warranty that such estimates will be accurate. However, for the
first 12-month period following the Commencement Date, Tenant’s responsibility
for the payment of Controllable Operating Expenses for such 12-month period
shall not be more than 4 percent of the first page estimates.


7.            Utilities.  Tenant shall pay for all water, gas, electricity,
heat, light, power, telephone, sewer, sprinkler services, refuse and trash
collection, and other utilities and services used on the Premises, all
maintenance charges for utilities, and any storm sewer charges or other similar
charges for utilities imposed by any governmental entity or utility provider,
together with any taxes, penalties, surcharges or the like pertaining to
Tenant's use of the Premises.


                           No interruption or failure of utilities shall result
in the termination of this Lease or the abatement of rent. Notwithstanding
anything contained herein to the contrary, in the event that such interruption
or cessation of utilities results from Landlord’s negligent or willful act or
omission continues beyond five (5) business days from the date of such
interruption or cessation, then, provided Tenant has delivered Landlord with
prompt notice of such interruption, the rent under this Lease will abate,
commencing on the fifth (5th) business day the Premises remain untenantable, and
continuing until the date on which the utilities are restored and the Premises
are again tenantable.  No abatement of rentals as hereinabove described will
apply in the event such interruption of utilities is the result of Tenant's
alterations to the Premises, or any negligent act or omission of Tenant, its
agents, employees or contractors, or any cause other than the negligent or
willful act or omission of Landlord or its employees, agents or contractors.


- 4 -

--------------------------------------------------------------------------------

8.            Taxes.  Landlord shall pay all taxes, assessments and governmental
charges (collectively referred to as "Taxes") that accrue against the Project
during the Lease Term, which shall be included as part of the Operating Expenses
charged to Tenant.  Landlord may contest by appropriate legal proceedings the
amount, validity, or application of any Taxes or liens thereof.  All capital
levies or other taxes assessed or imposed on Landlord upon the rents payable to
Landlord under this Lease and any franchise tax, any excise, use, margin,
transaction, sales or privilege tax, assessment, levy or charge measured by or
based, in whole or in part, upon such rents from the Premises and/or the Project
or any portion thereof shall be paid by Tenant to Landlord monthly in estimated
installments or upon demand, at the option of Landlord, as additional rent;
provided, however, in no event shall Tenant be liable for any net income taxes
imposed on Landlord unless such net income taxes are in substitution for any
Taxes payable hereunder.  If any such tax or excise is levied or assessed
directly against Tenant or results from any Tenant-Made Alterations (defined
below), then Tenant shall be responsible for and shall pay the same at such
times and in such manner as the taxing authority shall require.  Tenant shall be
liable for all taxes levied or assessed against any personal property or
fixtures placed in the Premises by Tenant or its assignees or subtenants,
whether levied or assessed against Landlord or Tenant.


9.            Insurance.  Landlord shall maintain all risk or special form
property insurance covering the full replacement cost of the Building and
commercial general liability insurance on the Project in forms and amounts
customary for properties substantially similar to the Project, subject to
customary deductibles.  Landlord may, but is not obligated to, maintain such
other insurance and additional coverages as it may deem necessary, including but
not limited to, rent loss insurance.  All such insurance shall be included as
part of the Operating Expenses charged to Tenant.  The Project or Building may
be included in a blanket policy (in which case the cost of such insurance
allocable to the Project or Building will be determined by Landlord based upon
the total insurance cost calculations).  Tenant shall also reimburse Landlord
for any increased premiums or additional insurance which Landlord reasonably
deems necessary as a result of Tenant’s use of the Premises.


                           Tenant, at its expense, shall maintain during the
Lease Term the following insurance, at Tenant’s sole cost and expense:  (1)
commercial general liability insurance applicable to the Premises and its
appurtenances providing, on an occurrence basis, a minimum combined single limit
of $2,000,000; and in the event property of Tenant’s invitees or customers are
kept in, or about the, Premises, Tenant shall maintain warehouser’s legal
liability or bailee customers insurance for the full value of the property of
such invitees or customers as determined by the warehouse contract between
Tenant and its customer; (2) all risk or special form property insurance
covering the full replacement cost of all property and improvements installed or
placed in the Premises by Tenant; (3) workers’ compensation insurance as
required by the state in which the Premises is located and in amounts as may be
required by applicable statute and shall include a waiver of subrogation in
favor of Landlord; (4) employers liability insurance of at least $1,000,000, (5)
business automobile liability insurance having a combined single limit of not
less than $2,000,000 per occurrence insuring Tenant against liability arising
out of the ownership maintenance or use of any owned, hired or nonowned
automobiles, and (6) business interruption insurance with a limit of liability
representing loss of at least approximately 90 days of income.  Any company
writing any of Tenant’s insurance shall have an A.M. Best rating of not less
than A-VIII and provide primary coverage to Landlord (any policy issued to
Landlord providing duplicate or similar coverage shall be deemed excess over
Tenant's policies).  All commercial general liability and, if applicable,
warehouser’s legal liability or bailee customers insurance policies shall name
Tenant as a named insured and Landlord, its property manager, and other
designees of Landlord as the interest of such designees shall appear, as
additional insureds.  The limits and types of insurance maintained by Tenant
shall not limit Tenant’s liability under this Lease.  Tenant shall provide
Landlord with certificates of such insurance as required under this Lease prior
to the earlier to occur of the Commencement Date or the date Tenant is provided
with possession of the Premises, and thereafter upon renewals at least 15 days
prior to the expiration of the insurance coverage.  Acceptance by Landlord of
delivery of any certificates of insurance does not constitute approval or
agreement by Landlord that the insurance requirements of this section have been
met, and failure of Landlord to identify a deficiency from evidence provided
will not be construed as a waiver of Tenant’s obligation to maintain such
insurance.  In the event any of the insurance policies required to be carried by
Tenant under this Lease shall be cancelled prior to the expiration date of such
policy, or if Tenant receives notice of any cancellation of such insurance
policies from the insurer prior to the expiration date of such policy, Tenant
shall: (a) immediately deliver notice to Landlord that such insurance has been,
or is to be, cancelled, (b) shall promptly replace such insurance policy in
order to assure no lapse of coverage shall occur, and (c) shall deliver to
Landlord a certificate of insurance for such policy. The insurance required to
be maintained by Tenant hereunder are only Landlord’s minimum insurance
requirements and Tenant agrees and understands that such insurance requirements
may not be sufficient to fully meet Tenant’s insurance needs.


                           The all risk or special form property insurance
obtained by Landlord and Tenant shall include a waiver of subrogation by the
insurers and all rights based upon an assignment from its insured, against
Landlord or Tenant, their officers, directors , employees, managers, agents,
invitees and contractors, in connection with any loss or damage thereby insured
against.  Neither party nor its officers, directors, employees, managers,
agents, invitees or contractors shall be liable to the other for loss or damage
caused by any risk coverable by all risk or special form property insurance, and
each party waives any claims against the other party, and its officers,
directors, employees, managers, agents, invitees and contractors for such loss
or damage.  The failure of a party to insure its property shall not void this
waiver.  Tenant and its agents, employees and contractors shall not be liable
for, and Landlord hereby waives all claims against such parties for losses
resulting from an interruption of Landlord’s business, or any person claiming
through Landlord, resulting from any accident or occurrence in or upon the
Premises or the Project from any cause whatsoever, including without limitation,
damage caused in whole or in part, directly or indirectly, by the negligence of
Tenant or its agents, employees or contractors. Landlord and its agents,
employees and contractors shall not be liable for, and Tenant hereby waives all
claims against such parties for losses resulting from an interruption of
Tenant’s business, or any person claiming through Tenant, resulting from any
accident or occurrence in or upon the Premises or the Project from any cause
whatsoever, including without limitation, damage caused in whole or in part,
directly or indirectly, by the negligence of Landlord or its agents, employees
or contractors.


- 5 -

--------------------------------------------------------------------------------

10.         Landlord's Repairs.  During the Lease Term and any extensions
thereof, Landlord, at its sole cost and expense and without pass through as an
Operating Expense, shall keep, maintain and make repairs in good, tenantable
condition and make all replacements to, the structural soundness of the
following: the roof (which does not include the roof membrane but does include
matters covered by the Roof Warranty defined in Paragraph 2), the foundation
(including without limitation structural components of the floor slabs, with
Tenant hereby acknowledging that some immaterial cracks may occur that do not
necessarily indicate a structural failure of the floor slab), exterior walls and
all structural portions of the Building, reasonable wear and tear and uninsured
losses and damages caused by Tenant, its agents and contractors excluded.  The
term "walls" as used in this Paragraph 10 shall not include windows, glass or
plate glass, doors or overhead doors, special store fronts, dock bumpers, dock
plates or levelers, or office entries.  Tenant shall promptly give Landlord
written notice of any repair required by Landlord pursuant to this Paragraph 10,
after which Landlord shall have a reasonable opportunity to repair.


11.         Tenant's Repairs.  Landlord, at Tenant's expense as provided in
Paragraph 6, shall maintain in good repair and condition the parking areas and
other common areas of the Building, including, but not limited to driveways,
alleys, landscape and grounds surrounding the Premises.  Subject to Landlord's
obligation in Paragraph 10 and subject to Paragraphs 9 and 15, Tenant, at its
expense, shall repair,  replace and maintain in good condition all portions of
the Premises and all areas, improvements and systems exclusively serving the
Premises including, without limitation, dock and loading areas, truck doors,
plumbing, water and sewer lines up to points of common connection, fire
sprinklers and fire protection systems, entries, doors, ceilings, windows,
interior walls, and the interior side of demising walls, and heating,
ventilation and air conditioning systems.  Such repair and replacements include
capital expenditures and repairs whose benefit may extend beyond the
Term; provided in all events Landlord shall complete such capital repairs and
such capital expenditures shall be fully amortized in accordance with the
Formula (defined hereafter) and reimbursed to Landlord over the remainder of the
Lease Term, without regard to any extension or renewal option not then
exercised.  The "Formula" shall mean that number, the numerator of which shall
be the number of months of the Lease Term remaining after such capital
expenditures, and the denominator of which shall be the amortization period (in
months) equal to the useful life of such repair or replacement multiplied by the
cost of such capital expenditure or repair. Landlord shall pay for such capital
expenditures and repairs and Tenant shall reimburse Landlord for its amortized
share of same (determined as hereinabove set forth) in equal monthly
installments in the same manner as the payment by Tenant to Landlord of the
Operating Expenses.  In the event Tenant extends the Lease Term either by way of
an option or negotiated extension, such reimbursement by Tenant shall continue
as provided above until such amortization period has expired.  Heating,
ventilation and air conditioning systems and other mechanical and building
systems exclusively serving the Premises shall be maintained at Tenant's expense
pursuant to maintenance service contracts entered into by Tenant or, at
Landlord's election, by Landlord, in which case the costs of such contracts
entered into by Landlord shall be included as an Operating Expense.  The scope
of services and contractors under such maintenance contracts shall be reasonably
approved by Landlord.  If Tenant fails to perform any repair or replacement for
which it is responsible under this Lease thirty (30) days after receipt of
written notice from Landlord, Landlord may perform such work using commercially
reasonable methods and at commercially reasonable rates and be reimbursed by
Tenant within 30 days after demand therefor.  Subject to Paragraphs 9 and 15,
Tenant shall bear the full cost of any repair or replacement to any part of the
Building or Project that results from damage caused by Tenant, its agents,
contractors, or invitees.


                           Notwithstanding anything to the contrary herein,
Tenant’s repair and replacement obligations shall not be applicable to any costs
covered by the Roof Warranty, the Construction Warranty or any costs incurred by
Landlord to correct latent defects in the initial construction of the Building.


12.         Tenant-Made Alterations and Trade Fixtures.  Any alterations,
additions, or improvements made by or on behalf of Tenant to the Premises
("Tenant-Made Alterations"), which are interior, non-structural Tenant-Made
Alterations, the cost of which exceeds $50,000 in each instance, shall be
subject to Landlord's prior written consent, not to be unreasonably withheld,
delayed or conditioned provided that such alteration does not materially affect
the structure or the roof of the Building, modify the exterior of the Building,
or modify the utility or mechanical systems of the Project.  Tenant shall have
the right to perform interior, non-structural Tenant-Made Alterations, the cost
of which does not exceed $50,000 in each instance, without obtaining Landlord’s
prior written consent, by providing a written notice of such Tenant-Made
Alterations to Landlord containing sufficient and complete information regarding
such Tenant-Made Alterations, provided that such alteration does not materially
affect the structure or the roof of the Building, modify the exterior of the
Building, or modify the utility or mechanical systems of the Building.  Tenant
shall not perform structural Tenant-Made Alterations without Landlord’s prior
written consent, not to be unreasonably withheld, conditioned or delayed. Tenant
shall cause, at its expense, all Tenant-Made Alterations to comply with
insurance requirements and with Legal Requirements and shall construct at its
expense any alteration or modification required by Legal Requirements as a
result of any Tenant-Made Alterations.  All Tenant-Made Alterations shall be
constructed in a good and workmanlike manner by contractors reasonably
acceptable to Landlord and only good grades of materials shall be used.   All
plans and specifications for any Tenant-Made Alterations requiring Landlord’s
consent shall be submitted to Landlord for its approval.  Landlord may monitor
construction of the Tenant-Made Alterations.  Tenant shall reimburse Landlord
for its reasonable, out-of-pocket costs in reviewing plans and specifications
and in monitoring construction.  Landlord's right to review plans and
specifications and to monitor construction shall be solely for its own benefit,
and Landlord shall have no duty to see that such plans and specifications or
construction comply with applicable laws, codes, rules and regulations.  Where
Landlord’s consent to Tenant-Made Alterations is required, Tenant shall provide
Landlord with the identities and mailing addresses of all persons performing
work or supplying materials, prior to beginning such construction, and Landlord
may post on and about the Premises notices of non-responsibility pursuant to
applicable law.  Tenant shall furnish security or make other arrangements
reasonably satisfactory to Landlord to assure payment for the completion of all
work projects estimated to exceed $250,000.00 in costs free and clear of liens
and shall provide certificates of insurance for worker's compensation and other
coverage in amounts and from an insurance company reasonably satisfactory to
Landlord protecting Landlord against liability for personal injury or property
damage during construction.  Upon completion of any Tenant-Made Alterations,
Tenant shall deliver to Landlord sworn or notarized statements or affidavits
setting forth the names of all contractors and subcontractors who did work on
the Tenant-Made Alterations and final lien waivers from all subcontractors or a
final affidavit of lien waiver from the general contractor.  Upon surrender of
the Premises, all Tenant-Made Alterations and any leasehold improvements
constructed by Landlord or Tenant shall remain on the Premises as Landlord's
property, except to the extent Landlord requires removal at Tenant's expense of
any such items or Landlord and Tenant have otherwise agreed in writing in
connection with Landlord's consent to any Tenant-Made Alterations.  Tenant shall
repair any damage caused by the removal of such Tenant-Made Alterations upon
surrender of the Premises.

 
- 6 -

--------------------------------------------------------------------------------

                           Tenant, at its own cost and expense and without
Landlord's prior approval, may erect such shelves, racking, bins, machinery and
trade fixtures (collectively "Trade Fixtures") in the ordinary course of its
business provided that such items do not alter the basic character of the
Premises, do not overload or damage the Premises, and may be removed without
injury to the Premises, and the construction, erection, and installation thereof
complies with all Legal Requirements and with Landlord's requirements set forth
above.  Tenant shall remove its Trade Fixtures and shall repair any damage
caused by such removal upon surrender of the Premises, with racking bolts cut
flush to the floor and repaired with an epoxy or polymer (concrete color) only
if concrete damage has occurred.


13.         Signs.  Tenant shall not make any changes to the exterior of the
Premises, install any exterior lights, decorations, balloons, flags, pennants,
banners, or painting, or erect or install any signs, windows or door lettering,
placards, decorations, or advertising media of any type which can be viewed from
the exterior of the Premises, without Landlord's prior written consent, which
consent shall not be unreasonably withheld, conditioned or delayed.  Upon
surrender or vacation of the Premises, Tenant shall have removed all signs and
repair, paint, and/or replace the building facia surface to which its signs are
attached.  Tenant shall obtain all applicable governmental permits and approvals
for sign and exterior treatments.  All signs, decorations, advertising media,
blinds, draperies and other window treatment or bars or other security
installations visible from outside the Premises shall be subject to Landlord's
approval and conform in all respects to Landlord's requirements.


                           Notwithstanding the foregoing, Tenant shall have the
right to install signage on the exterior wall of the Building, provided that
such signage is in accordance with Legal Requirements, no neon signage shall be
permitted, and such signage is consistent with the signage on other Prologis
buildings within the Las Vegas Corporate Center project.  Within thirty (30)
days from demand by Tenant, Landlord shall contribute a Signage Allowance up to
a maximum amount of $15,000.00 (the “Signage Allowance”) toward Landlord
approved signage, not to be unreasonably withheld, conditioned or delayed,
including but not limited to, building face sign and dock door decals, and
Tenant shall be solely responsible for all costs in excess of the Signage
Allowance.


14.        Parking.  Tenant shall be entitled to Tenant’s Proportionate Share of
Building parking, which as of the date hereof is 100 percent.  Landlord shall
not be responsible for enforcing Tenant's parking rights against any third
parties.


15.        Restoration.  If at any time during the Lease Term the Premises are
damaged by a fire or other casualty, Landlord shall notify Tenant within 45 days
after such damage as to the amount of time Landlord reasonably estimates it will
take to restore the Premises.  If the restoration time is estimated to exceed 6
months, either Landlord or Tenant may elect to terminate this Lease upon notice
to the other party given no later than 30 days after Landlord's notice.  If
neither party elects to terminate this Lease or if Landlord estimates that
restoration will take 6 months or less, then, subject to receipt of sufficient
insurance proceeds, Landlord shall promptly restore the Premises excluding the
improvements installed by Tenant or by Landlord and paid by Tenant, subject to
delays arising from the collection of insurance proceeds or from Force Majeure
events.  Tenant at Tenant's expense shall promptly perform, subject to delays
arising from the collection of insurance proceeds, or from Force Majeure events
(as defined in Paragraph 33), all repairs or restoration not required to be done
by Landlord and shall promptly re-enter the Premises and commence doing business
in accordance with this Lease.  Notwithstanding the foregoing, either party may
terminate this Lease if the Premises are damaged during the last year of the
Lease Term or any extensions thereof and Landlord reasonably estimates that it
will take more than one month to repair such damage.  Base Rent and Operating
Expenses shall be abated for the period of repair and restoration commencing on
the date of such casualty event in the proportion which the area of the
Premises, if any, which is not usable by Tenant bears to the total area of the
Premises.  Such abatement shall be the sole remedy of Tenant, and except as
provided herein, Tenant waives any right to terminate the Lease by reason of
damage or casualty loss.


                           Notwithstanding anything contained in the Lease to
the contrary, to the extent the damage to the Project is attributable to Tenant,
Tenant shall pay to Landlord with respect to any damage to the Project an amount
of the commercially reasonable deductible under Landlord's insurance policy, not
to exceed $10,000.00, within 30 days after presentment of Landlord's invoice.


16.         Condemnation.  If any part of the Premises or the Project should be
taken for any public or quasi‑public use under governmental law, ordinance, or
regulation, or by right of eminent domain, or by purchase in lieu thereof (a
"Taking" or "Taken"), and the Taking would materially interfere with or impair
Landlord’s ownership or operation of the Project, then upon written notice by
Landlord this Lease shall terminate and Base Rent shall be apportioned as of
said date.  If part of the Premises shall be Taken, and this Lease is not
terminated as provided above, the Base Rent payable hereunder during the
unexpired Lease Term shall be reduced to such extent as may be fair and
reasonable under the circumstances.  In the event of any such Taking, Landlord
shall be entitled to receive the entire price or award from any such Taking
without any payment to Tenant, and Tenant hereby assigns to Landlord Tenant's
interest, if any, in such award.  Tenant shall have the right, to the extent
that same shall not diminish Landlord's award, to make a separate claim against
the condemning authority (but not Landlord) for such compensation as may be
separately awarded or recoverable by Tenant for moving expenses and damage to
Tenant's Trade Fixtures, if a separate award for such items is made to Tenant.
Notwithstanding the foregoing, if the part of the Premises or the Project so
Taken shall contain more than fifteen percent (15%) of the total area of the
Premises and in Tenant's reasonable judgment, such Taking would materially
interfere with or impair Tenant's operations at the Premises, or if by reason of
such Taking, Tenant no longer has reasonable means of access to the Premises,
Tenant, at Tenant’s option, may give to Landlord within thirty (30) days of such
Taking, notice of termination of this Lease.


- 7 -

--------------------------------------------------------------------------------

17.         Assignment and Subletting.  Without Landlord's prior written
consent, which shall not be unreasonably withheld conditioned or delayed, Tenant
shall not assign this Lease or sublease the Premises or any part thereof or
mortgage, pledge, or hypothecate its leasehold interest or grant any concession
or license within the Premises.  It shall be reasonable for the Landlord to
withhold, delay or condition its consent, where required, to any assignment or
sublease in any of the following instances: (i) the assignee or sublessee does
not have a net worth calculated according to generally accepted accounting
principles at least equal to the greater of the net worth of Tenant immediately
prior to such assignment or sublease or the net worth of the Tenant at the time
it executed the Lease; (ii) occupancy of the Premises by the assignee or
sublessee would, in Landlord's opinion, violate any agreement binding upon
Landlord or the Project with regard to the identity of tenants, usage in the
Project, or similar matters; (iii) the identity or business reputation of the
assignee or sublessee will, in the good faith judgment of Landlord, tend to
damage the goodwill or reputation of the Project; (iv) the assignment or
sublease is to another tenant in the Project and is at rates which are below
those charged by Landlord for comparable space in the Project; or (v) in the
case of a sublease, the subtenant has not acknowledged that the Lease controls
over any inconsistent provision in the sublease.    Any approved assignment or
sublease shall be expressly subject to the terms and conditions of this Lease. 
Tenant shall provide to Landlord all information concerning the assignee or
sublessee as Landlord may reasonably request and Landlord shall provide its
consent to or disapproval of the proposed assignment or sublease within fourteen
(14) days after receipt.  Landlord may revoke its consent immediately and
without notice if, as of the effective date of the assignment or sublease, there
has occurred and is continuing any default under the Lease.  For purposes of
this paragraph, a transfer of the ownership interests controlling Tenant shall
be deemed an assignment of this Lease unless such ownership interests are
publicly traded. Notwithstanding the foregoing to the contrary, provided no
uncured default has occurred under this Lease, and subject to the provisions
herein, Tenant may, without Landlord’s prior written consent, assign this Lease
to any entity into which Tenant is merged or consolidated, or to any entity to
which substantially all of Tenant’s assets are transferred, provided the
following conditions are met:  (x) such merger, consolidation, or transfer of
assets is not principally for the purpose of transferring Tenant's leasehold
estate, (y) such merger, consolidation, or transfer of assets does not adversely
affect the legal existence of the Tenant hereunder, and (z) such merger,
consolidation, or transfer of assets of Tenant does not reduce the tangible net
worth of Tenant after giving effect to such transfer (“Permitted Transfer”). 
Tenant hereby agrees to give Landlord written notice thirty (30) days prior to
such merger, consolidation, or transfer of assets along with any documentation
reasonably requested by Landlord related to the required conditions as provided
above. Notwithstanding the above, Tenant may assign or sublet the Premises, or
any part thereof, to any entity controlling Tenant, controlled by Tenant or
under common control with Tenant (a "Tenant Affiliate"), without the prior
written consent of Landlord.  Tenant shall reimburse Landlord for all of
Landlord's reasonable expenses in connection with any assignment or sublease not
to exceed $1,500.00.  This Lease shall be binding upon Tenant and its successors
and permitted assigns. Upon Landlord's receipt of Tenant's written notice of a
desire to assign or sublet 50 percent or more of the Premises, or any part
thereof (other than to a Tenant Affiliate or if a Permitted Transfer), Landlord
may, by giving written notice to Tenant within 30 days after receipt of Tenant's
notice, terminate this Lease with respect to the space described in Tenant's
notice, as of the date specified in Tenant's notice for the commencement of the
proposed assignment or sublease. Tenant may withdraw its notice to sublease or
assign by notifying Landlord within 10 business days after Landlord has given
Tenant notice of such termination, in which case the Lease shall not terminate
but shall continue.


                           Notwithstanding any assignment or subletting, Tenant
and any guarantor or surety of Tenant's obligations under this Lease shall at
all times remain fully responsible and liable for the payment of the rent and
for compliance with all of Tenant's other obligations under this Lease
(regardless of whether Landlord's approval has been obtained for any such
assignments or sublettings).  In the event that the rent due and payable by a
sublessee or assignee (or a combination of the rental payable under such
sublease or assignment plus any bonus or other consideration therefor or
incident thereto) exceeds the rental payable under this Lease, then Tenant shall
be bound and obligated to pay Landlord as additional rent hereunder 50% of such
excess rental and other excess consideration, less Tenant’s reasonable expenses,
within 10 days following receipt thereof by Tenant; provided in the event of a
sublease which is less than 100% of the Premises such excess rental and other
consideration shall be applied on a square foot basis.


                           If this Lease be assigned or if the Premises be
subleased (whether in whole or in part) or in the event of the mortgage, pledge,
or hypothecation of Tenant's leasehold interest or grant of any concession or
license within the Premises or if the Premises be occupied in whole or in part
by anyone other than Tenant, then upon a default by Tenant hereunder Landlord
may collect rent from the assignee, sublessee, mortgagee, pledgee, party to whom
the leasehold interest was hypothecated, concessionee or licensee or other
occupant and, except to the extent set forth in the preceding paragraph, apply
the amount collected to the next rent payable hereunder; and all such rentals
collected by Tenant shall be held in trust for Landlord and immediately
forwarded to Landlord.  No such transaction or collection of rent or application
thereof by Landlord, however, shall be deemed a waiver of these provisions or a
release of Tenant from the further performance by Tenant of its covenants,
duties, or obligations hereunder.


- 8 -

--------------------------------------------------------------------------------

18.         Indemnification.  Except for the negligence of Landlord, its agents,
employees or contractors, and to the extent permitted by law, Tenant agrees to
indemnify, defend and hold harmless Landlord, and Landlord's agents, employees,
directors, officers, partners and contractors, from and against any and all
losses, liabilities, damages, costs and expenses (including attorneys' fees)
resulting from claims by third parties for injuries to any person and damage to
or theft or misappropriation or loss of property occurring in or about the
Project and arising from the use and occupancy of the Premises or from any
activity, work, or thing done, permitted or suffered by Tenant in or about the
Premises or due to any other act or omission of Tenant, its subtenants,
assignees, invitees, employees, contractors and agents.  The furnishing of
insurance required hereunder shall not be deemed to limit Tenant's obligations
under this Paragraph 18. Except for the negligence of Tenant, its agents,
employees or contractors, and to the extent permitted by law, Landlord agrees to
indemnify, defend and hold harmless Tenant, and Tenant's agents, employees
directors, officers, partners and contractors, from and against any and all
losses, liabilities, damages, costs and expenses (including attorneys' fees)
resulting from claims by third parties for injuries to any person and damage to
or theft or misappropriation or loss of property occurring in or about the
Project and arising from any activity, work, or thing done, permitted or
suffered by Landlord in or about the Project and arising from any other act or
omission of Landlord, its assignees, invitees, employees, contractors and
agents.  The furnishing of insurance required hereunder shall not be deemed to
limit Landlord's obligations under this Paragraph 18.


                           If a claim under the foregoing indemnity is made
against the indemnitee which the indemnitee believes to be covered by an
indemnitor's indemnification obligations hereunder, the indemnitee shall
promptly notify the indemnitor of the claim.   The party seeking indemnification
hereunder shall promptly notify the indemnifying party in writing of any claim
and cooperate with the indemnifying party at the indemnifying party's sole cost
and expense. The indemnifying party shall immediately take control of the
defense and investigation of such claim and shall employ counsel to handle and
defend the same, at the indemnifying party's sole cost and expense. The
indemnifying party shall not settle any claim in a manner that adversely affects
the rights of the indemnified party without the indemnified party's prior
written consent. The indemnified party's failure to perform any obligations
under this Paragraph shall not relieve the indemnifying party of its obligations
under this Paragraph except to the extent that the indemnifying party can
demonstrate that it has been materially prejudiced as a result of such failure.
The indemnified party may participate in and observe the proceedings at its own
cost and expense. If any such claim arises out of the negligence of both
Landlord and Tenant, responsibility for such claim shall be allocated between
Landlord and Tenant based on their respective degrees of negligence.


                           This indemnity does not cover claims arising from the
presence or release of Hazardous Materials.


19.         Inspection and Access.  Landlord and its agents, representatives,
and contractors may enter the Premises at any reasonable time upon twenty-four
(24) hours advance notice (except in the case of an emergency when such notice
as is reasonable shall be given), to inspect the Premises and to make such
repairs as may be required or permitted pursuant to this Lease and for any other
business purpose.  Landlord and Landlord's representatives may enter the
Premises during business hours for the purpose of showing the Premises to
prospective purchasers and, during the last year of the Lease Term, to
prospective tenants.  Landlord may erect a suitable sign on the Premises stating
the Premises are available to let or that the Project is available for sale. 
Landlord may grant easements, make public dedications, designate and modify
common areas and create restrictions on or about the Premises, provided that no
such easement, dedication, designation, modification or restriction materially
interferes with Tenant's use or occupancy of the Premises.  At Landlord's
request, Tenant shall execute such instruments as may be necessary for such
easements, dedications or restrictions.


20.        Quiet Enjoyment.  If there is no Event of Default, Tenant shall,
subject to the terms of this Lease, at all times during the Lease Term, have
peaceful and quiet enjoyment of the Premises against any person claiming by,
through or under Landlord.


21.         Surrender.  Upon termination of the Lease Term or earlier
termination of Tenant's right of possession, Tenant shall surrender the Premises
to Landlord in the same condition as received ordinary wear and tear, casualty
loss and condemnation covered by Paragraphs 15 and 16 excepted and otherwise in
accordance with the Move Out Conditions Addendum attached hereto.  Without
limiting the foregoing, Tenant shall remove any odor which may exist in the
Premises resulting from Tenant’s occupancy of the Premises upon the termination
of the Lease Term or earlier termination of Tenant’s right of possession.  Any
Trade Fixtures, Tenant-Made Alterations and property not so removed by Tenant as
permitted or required herein shall be deemed abandoned and may be stored,
removed, and disposed of by Landlord at Tenant's expense, and Tenant waives all
claims against Landlord for any damages resulting from Landlord's retention and
disposition of such property.  All obligations of Tenant hereunder not fully
performed as of the termination of the Lease Term shall survive the termination
of the Lease Term, including without limitation, indemnity obligations, payment
obligations with respect to Operating Expenses and obligations concerning the
condition and repair of the Premises.


- 9 -

--------------------------------------------------------------------------------

22.         Holding Over.  If Tenant retains possession of the Premises after
the termination of the Lease Term (or any extension terms thereof), unless
otherwise agreed in writing, such possession shall be subject to immediate
termination by Landlord at any time, and all of the other terms and provisions
of this Lease (excluding any expansion or renewal option or other similar right
or option) shall be applicable during such holdover period, except that (a) for
the first month Tenant is a holdover Tenant, Tenant shall pay Landlord, upon
demand, as Base Rent for such holdover period, an amount equal to 125 percent of
the Base Rent in effect on the termination date, and (b) for the second month
and any additional month thereafter that Tenant is in holdover, Tenant shall pay
Landlord, upon demand, as Base Rent for such holdover period, an amount equal to
150 percent of the Base Rent in effect on the termination date, computed on a
monthly basis for each month or part thereof during such holding over.  All
other payments shall continue under the terms of this Lease.  In addition,
Tenant shall be liable for all damages incurred by Landlord as a result of such
holding over; provided, however, that Landlord provides Tenant with written
notice that Landlord is in negotiations with another prospective tenant, and
Tenant fails to thereafter surrender the Premises in accordance with this Lease
on, or prior to, the date identified in Landlord’s notice.  No holding over by
Tenant, whether with or without consent of Landlord, shall operate to extend
this Lease except as otherwise expressly provided, and this Paragraph 22 shall
not be construed as consent for Tenant to retain possession of the Premises. 
For purposes of this Paragraph 22, “possession of the Premises” shall continue
until, among other things, Tenant has delivered all keys to the Premises to
Landlord, Landlord has complete and total dominion and control over the
Premises, and Tenant has completely fulfilled all obligations required of it
upon termination of the Lease as set forth in this Lease, including, without
limitation, those concerning the condition and repair of the Premises.


23.         Events of Default.  Each of the following events shall be an event
of default ("Event of Default") by Tenant under this Lease:


(i)            Tenant shall fail to pay any installment of Base Rent or any
other payment required herein when due, and such failure shall continue for a
period of 5 business days after written notice from Landlord to Tenant that such
payment was due; provided, however, that Landlord shall not be obligated to
provide written notice of such failure more than 1 time in any consecutive
12-month period, and the failure of Tenant to pay any second or subsequent
installment of Base Rent or any other payment required herein when due in any
consecutive 12-month period shall constitute an Event of Default by Tenant under
this Lease without the requirement of notice or opportunity to cure; provided,
however, that any such notice shall be in lieu of, and not in addition to, any
notice required under applicable law. Notwithstanding anything to the contrary
in this Lease, if there is an Event of Default under this subparagraph 23(i),
prior to Landlord exercising a Lease termination remedy under Paragraph 24,
Landlord shall first provide Tenant with an additional written notice of the
Event of Default under this subparagraph 23(i), and Tenant shall have 10 days to
pay all outstanding amounts due to cure such Event of Default prior to Landlord
exercising its termination remedies.


(ii)          Tenant or any guarantor or surety of Tenant's obligations
hereunder shall (A) make a general assignment for the benefit of creditors; (B)
commence any case, proceeding or other action seeking to have an order for
relief entered on its behalf as a debtor or to adjudicate it as bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, liquidation,
dissolution or composition of it or its debts or seeking appointment of a
receiver, trustee, custodian or other similar official for it or for all or of
any substantial part of its property (collectively a "proceeding for relief");
(C) become the subject of any proceeding for relief which is not dismissed
within 60 days of its filing or entry; or (D) die or suffer a legal disability
(if Tenant, guarantor, or surety is an individual) or be dissolved or otherwise
fail to maintain its legal existence (if Tenant, guarantor or surety is a
corporation, partnership or other entity).


(iii)         Any insurance required to be maintained by Tenant pursuant to this
Lease shall be cancelled or terminated or shall expire or shall be reduced or
materially changed, except, in each case, as permitted in this Lease.


(iv)        Tenant shall not occupy or shall vacate the Premises whether or not
Tenant is in monetary or other default under this Lease. Tenant's vacating of
the Premises shall not constitute an Event of Default if, prior to vacating the
Premises, Tenant has made arrangements reasonably acceptable to Landlord to (a)
ensure that Tenant's insurance for the Premises will not be voided or cancelled
with respect to the Premises as a result of such vacancy, (b) ensure that the
Premises are secured and not subject to vandalism, and (c) ensure that the
Premises will be properly maintained after such vacation, including, but not
limited to, keeping the heating, ventilation and cooling systems maintenance
contracts required by this Lease in full force and effect and maintaining the
utility services.  Tenant shall inspect the Premises at least once each month
and report monthly in writing to Landlord on the condition of the Premises.


(v)          Tenant shall attempt or there shall occur any assignment,
subleasing or other transfer of Tenant's interest in or with respect to this
Lease except as otherwise permitted in this Lease.


(vi)        Tenant shall fail to discharge any lien placed upon the Premises in
violation of this Lease within 20 days after any such lien or encumbrance is
filed against the Premises.


(vii)      Tenant shall fail to comply with any provision of this Lease other
than those specifically referred to in this Paragraph 23, and except as
otherwise expressly provided herein, such default shall continue for more than
30 days after Landlord shall have given Tenant written notice of such default
(said notice being in lieu of, and not in addition to, any notice required as a
prerequisite to a forcible entry and detainer or similar action for possession
of the Premises).


24.         Landlord's Remedies.  Upon each occurrence of an Event of Default
and so long as such Event of Default shall be continuing, Landlord may at any
time thereafter at its election: terminate this Lease or Tenant's right of
possession, (but Tenant shall remain liable as hereinafter provided) and/or
pursue any other remedies at law or in equity.  Upon the termination of this
Lease or termination of Tenant's right of possession, it shall be lawful for
Landlord, without formal demand or notice of any kind, to re-enter the Premises
by summary dispossession proceedings or any other action or proceeding
authorized by law and to remove Tenant and all persons and property therefrom. 
If Landlord re-enters the Premises, Landlord shall have the right to keep in
place and use, or remove and store, all of the furniture, fixtures and equipment
at the Premises. Notwithstanding anything to the contrary in this Lease, if
there is an Event of Default under subparagraph 23(i), prior to Landlord
exercising a Lease termination remedy under this Paragraph 24, Landlord shall
first provide Tenant with an additional written notice of the Event of Default
under subparagraph 23(i), and Tenant shall have 10 days to pay all outstanding
amounts due to cure such Event of Default prior to Landlord exercising its
termination remedies.


- 10 -

--------------------------------------------------------------------------------

                           If Landlord terminates this Lease, Landlord may
recover from Tenant the sum of:  all Base Rent and all other amounts accrued
hereunder to the date of such termination; the value of the Base Rent for any
periods of abated Monthly Base Rent based on the Monthly Base Rent amount that
immediately follows such period of abatement; the cost of reletting the whole or
any part of the Premises, including without limitation brokerage fees and/or
leasing commissions incurred by Landlord, and costs of removing and storing
Tenant's or any other occupant's property, repairing, altering, remodeling, or
otherwise putting the Premises into condition acceptable to a new tenant or
tenants, and all reasonable expenses incurred by Landlord in pursuing its
remedies, including reasonable attorneys' fees and court costs; and the excess
of the then present value of the Base Rent and other amounts payable by Tenant
under this Lease as would otherwise have been required to be paid by Tenant to
Landlord during the period following the termination of this Lease measured from
the date of such termination to the expiration date stated in this Lease, over
the present value of any net amounts which Tenant establishes Landlord can
reasonably expect to recover by reletting the Premises for such period, taking
into consideration the availability of acceptable tenants and other market
conditions affecting leasing.  Such present values shall be calculated at a
discount rate equal to the 90-day U.S. Treasury bill rate at the date of such
termination.


                           If Landlord terminates Tenant's right to possession
(but not this Lease) without terminating the Lease after an Event of Default,
Landlord shall use commercially reasonable efforts to relet the Premises without
thereby releasing Tenant from any liability hereunder and without demand  or
notice of any kind to Tenant; provided, however, (a) Landlord shall not be
obligated to accept any tenant proposed by Tenant, (b) Landlord shall have the
right to lease any other space controlled by Landlord first, and (c) any
proposed tenant shall meet all of Landlord's leasing criteria.  For the purpose
of such reletting Landlord is authorized to make any repairs, changes,
alterations, or additions in or to the Premises as Landlord deems reasonably
necessary or desirable.  If the Premises are not relet, then Tenant shall pay to
Landlord as damages a sum equal to the amount of the rental reserved in this
Lease for such period or periods, plus the cost of recovering possession of the
Premises (including attorneys' fees and costs of suit), the unpaid Base Rent and
other amounts accrued hereunder at the time of repossession, and the costs
incurred in any attempt by Landlord to relet the Premises.  If the Premises are
relet and a sufficient sum shall not be realized from such reletting [after
first deducting therefrom, for retention by Landlord, the unpaid Base Rent and
other amounts accrued hereunder at the time of reletting, the cost of recovering
possession (including attorneys' fees and costs of suit), all of the costs and
expense of repairs, changes, alterations, and additions, the expense of such
reletting (including without limitation brokerage fees and leasing commissions)
and the cost of collection of the rent accruing therefrom] to satisfy the rent
provided for in this Lease to be paid, then Tenant shall immediately satisfy and
pay any such deficiency.  Any such payments due Landlord shall be made upon
demand therefor from time to time and Tenant agrees that Landlord may file suit
to recover any sums falling due from time to time.  Notwithstanding any such
reletting without termination, Landlord may at any time thereafter elect in
writing to terminate this Lease for such previous breach.


                           Exercise by Landlord of any one or more remedies
hereunder granted or otherwise available shall not be deemed to be an acceptance
of surrender of the Premises and/or a termination of this Lease by Landlord,
whether by agreement or by operation of law, it being understood that such
surrender and/or termination can be effected only by the written agreement of
Landlord and Tenant.  Any law, usage, or custom to the contrary notwithstanding,
Landlord shall have the right at all times to enforce the provisions of this
Lease in strict accordance with the terms hereof; and the failure of Landlord at
any time to enforce its rights under this Lease strictly in accordance with same
shall not be construed as having created a custom in any way or manner contrary
to the specific terms, provisions, and covenants of this Lease or as having
modified the same.  Tenant and Landlord further agree that forbearance or waiver
by Landlord to enforce its rights pursuant to this Lease or at law or in equity,
shall not be a waiver of Landlord's right to enforce one or more of its rights
in connection with any subsequent default.  A receipt by Landlord of rent or
other payment with knowledge of the breach of any covenant hereof shall not be
deemed a waiver of such breach, and no waiver by Landlord of any provision of
this Lease shall be deemed to have been made unless expressed in writing and
signed by Landlord.  To the greatest extent permitted by law, Tenant waives the
service of notice of Landlord's intention to re-enter as provided for in any
statute, or to institute legal proceedings to that end, and also waives all
right of redemption in case Tenant shall be dispossessed by a judgment or by
warrant of any court or judge.  The terms "enter," "re-enter," "entry" or
"re-entry," as used in this Lease, are not restricted to their technical legal
meanings.  Any reletting of the Premises shall be on such terms and conditions
as Landlord in its sole discretion may determine (including without limitation a
term different than the remaining Lease Term, rental concessions, alterations
and repair of the Premises, lease of less than the entire Premises to any tenant
and leasing any or all other portions of the Project before reletting the
Premises).  Landlord shall not be liable, nor shall Tenant's obligations
hereunder be diminished because of, Landlord's failure to relet the Premises or
collect rent due in respect of such reletting.


- 11 -

--------------------------------------------------------------------------------

25.         Tenant's Remedies/Limitation of Liability.  Landlord shall not be in
default hereunder unless Landlord fails to perform any of its obligations
hereunder within 30 days after written notice from Tenant specifying such
failure (unless such performance will, due to the nature of the obligation,
require a period of time in excess of 30 days, then after such period of time as
is reasonably necessary).  In the event of any such Landlord default, Tenant
shall have all legal remedies at law and in equity; and, except as may be
otherwise expressly provided in this Lease, Tenant may not terminate this Lease
for breach of Landlord's obligations hereunder.  All obligations of Landlord
under this Lease will be binding upon Landlord only during the period of its
ownership of the Premises and not thereafter.  The term "Landlord" in this Lease
shall mean only the owner, for the time being of the Premises, and in the event
of the transfer by such owner of its interest in the Premises, such owner shall
thereupon be released and discharged from all obligations of Landlord thereafter
accruing, but such obligations shall be binding during the Lease Term upon each
new owner for the duration of such owner's ownership.  Any liability of Landlord
under this Lease shall be limited solely to its interest in the Project, and in
no event shall any personal liability be asserted against Landlord in connection
with this Lease nor shall any recourse be had to any other property or assets of
Landlord.


26.         Intentionally left blank.


27.         Subordination.  Landlord represents to Tenant that as of the date
hereof the Building is not subject to or encumbered by a mortgage. In the event
of the sale or assignment of all or part of the Building within which the
Premises is contained, or in the event of any proceedings brought for the
foreclosure of, or exercise of the power of sale under, any mortgage covering
said Premises and all or part of said Building, Tenant shall and hereby agrees
to attorn to and recognize such purchaser or mortgagee as landlord under this
Lease provided that a standard non-disturbance and attornment agreement (“SNDA”)
is executed and in any of such events, Landlord shall not be liable under this
Lease. In the event Landlord subjects the Building to a mortgage, Tenant agrees
to execute a commercially reasonable SNDA within 10 business days following
Landlord’s written request, with such 10 business day period being extended
during any period that Tenant is diligently and reasonably negotiating such SNDA
in good faith. The term "mortgage" whenever used in this Lease shall be deemed
to include deeds of trust, security assignments and any other encumbrances, and
any reference to the "holder" of a mortgage shall be deemed to include the
beneficiary under a deed of trust.


28.         Mechanic's Liens.  Tenant has no express or implied authority to
create or place any lien or encumbrance of any kind upon, or in any manner to
bind the interest of Landlord or Tenant in, the Premises or to charge the
rentals payable hereunder for any claim in favor of any person dealing with
Tenant, including those who may furnish materials or perform labor for any
construction or repairs. Tenant covenants and agrees that it will pay or cause
to be paid all sums legally due and payable by it on account of any labor
performed or materials furnished in connection with any work performed on the
Premises and that it will save and hold Landlord harmless from all loss, cost or
expense based on or arising out of asserted claims or liens against the
leasehold estate or against the interest of Landlord in the Premises or under
this Lease.  Tenant shall give Landlord immediate written notice of the placing
of any lien or encumbrance against the Premises and cause such lien or
encumbrance to be discharged within 20 days of the filing or recording thereof;
provided, however, Tenant may contest such liens or encumbrances as long as
such  contest prevents foreclosure of the lien or encumbrance and Tenant causes
such lien or encumbrance to be bonded or insured over in a manner satisfactory
to Landlord within such 20 day period.


29.         Estoppel Certificates.  Tenant agrees, from time to time, within 15
days after request of Landlord, to execute and deliver to Landlord, or
Landlord's designee, any estoppel certificate requested by Landlord, stating
that this Lease is in full force and effect, the date to which rent has been
paid, that Landlord is not in default hereunder (or specifying in detail the
nature of Landlord's default), the termination date of this Lease and such other
matters pertaining to this Lease as may be requested by Landlord.  Tenant's
obligation to furnish each estoppel certificate in a timely fashion is a
material inducement for Landlord's execution of this Lease.  No cure or grace
period provided in this Lease shall apply to Tenant's obligations to timely
deliver an estoppel certificate.


30.        Environmental Requirements.  Except for Hazardous Material contained
in products used by Tenant in de minimis quantities for ordinary cleaning and
office purposes, and except for propane used in Tenant’s forklifts in the normal
course of its business, and except for fuel required for the generator, and
except for Hazardous Materials contained in products stored and/or distributed
during Tenant’s normal course of business in their original, sealed, and
unopened containers, Tenant shall not permit or cause any party to bring any
Hazardous Material upon the Premises or transport, store, use, generate,
manufacture or release any Hazardous Material in or about the Premises without
Landlord's prior written consent.  Tenant, at its sole cost and expense, shall
operate its business in the Premises in strict compliance with all Environmental
Requirements and shall remediate in a manner satisfactory to Landlord any
Hazardous Materials released on or from the Project by Tenant, its agents,
employees, contractors, subtenants or invitees.  Tenant shall complete and
certify to disclosure statements as requested by Landlord from time to time
relating to Tenant's transportation, storage, use, generation, manufacture or
release of Hazardous Materials on the Premises.  The term "Environmental
Requirements" means all applicable present and future statutes, regulations,
ordinances, rules, codes, judgments, orders or other similar enactments of any
governmental authority or agency regulating or relating to health, safety, or
environmental conditions on, under, or about the Premises or the environment,
including without limitation, the following:  the Comprehensive Environmental
Response, Compensation and Liability Act; the Resource Conservation and Recovery
Act; and all state and local counterparts thereto, and any regulations or
policies promulgated or issued thereunder.  The term "Hazardous Materials" means
and includes any substance, material, waste, pollutant, or contaminant listed or
defined as hazardous or toxic, under any Environmental Requirements, asbestos
and petroleum, including crude oil or any fraction thereof, natural gas liquids,
liquefied natural gas, or synthetic gas usable for fuel (or mixtures of natural
gas and such synthetic gas).  As defined in Environmental Requirements, Tenant
is and shall be deemed to be the "operator" of Tenant's "facility" and the
"owner" of all Hazardous Materials brought on the Premises by Tenant, its
agents, employees, contractors or invitees, and the wastes, by-products, or
residues generated, resulting, or produced therefrom.  No cure or grace period
provided in this Lease shall apply to Tenant's obligations to comply with the
terms and conditions of this Paragraph 30.


- 12 -

--------------------------------------------------------------------------------

                           Notwithstanding anything to the contrary in this
Paragraph 30, Tenant shall have no liability of any kind to Landlord as to
Hazardous Materials on the Premises caused or permitted by (i) Landlord, its
agents, employees, contractors or invitees; or (ii) any other tenants in the
Project or their agents, employees, contractors, subtenants, assignees or
invitees.


                           Tenant shall indemnify, defend, and hold Landlord
harmless from and against any and all losses (including, without limitation,
diminution in value of the Premises or the Project and loss of rental income
from the Project), claims, demands, actions, suits, damages (including, without
limitation, punitive damages), expenses (including, without limitation,
remediation, removal, repair, corrective action, or cleanup expenses), and costs
(including, without limitation, actual attorneys' fees, consultant fees or
expert fees and including, without limitation, removal or management of any
asbestos brought into the property or disturbed in breach of the requirements of
this Paragraph 30, regardless of whether such removal or management is required
by law) which are brought or recoverable against, or suffered or incurred by
Landlord as a result of any release of Hazardous Materials for which Tenant is
obligated to remediate as provided above or any other breach of the requirements
under this Paragraph 30 by Tenant, its agents, employees, contractors,
subtenants, assignees or invitees, regardless of whether Tenant had knowledge of
such noncompliance.  The obligations of Tenant under this Paragraph 30 shall
survive any termination of this Lease.


                           Landlord shall have access to, and a right to perform
inspections and tests of, the Premises to determine Tenant's compliance with
Environmental Requirements, its obligations under this Paragraph 30, or the
environmental condition of the Premises.  Access shall be granted to Landlord
upon Landlord's prior notice to Tenant and at such times so as to minimize, so
far as may be reasonable under the circumstances, any disturbance to Tenant's
operations.  Such inspections and tests shall be conducted at Landlord's
expense, unless such inspections or tests reveal that Tenant has not complied
with any Environmental Requirement, in which case Tenant shall reimburse
Landlord for the reasonable cost of such inspection and tests.  Landlord's
receipt of or satisfaction with any environmental assessment in no way waives
any rights that Landlord holds against Tenant.


31.         Rules and Regulations.  Tenant shall, at all times during the Lease
Term and any extension thereof, comply with all reasonable rules and regulations
at any time or from time to time established by Landlord and provided to Tenant
in writing, covering use of the Premises and the Project.  The current Project
rules and regulations are attached hereto as Exhibit B.  In the event of any
conflict between said rules and regulations and other provisions of this Lease,
the other terms and provisions of this Lease shall control.  Landlord shall not
have any liability or obligation for the breach of any rules or regulations by
other tenants in the Project.


32.        Security Service.  Tenant acknowledges and agrees that, while
Landlord may patrol the Project, Landlord is not providing any security services
with respect to the Premises and that Landlord shall not be liable to Tenant
for, and Tenant waives any claim against Landlord with respect to, any loss by
theft or any other damage suffered or incurred by Tenant in connection with any
unauthorized entry into the Premises or any other breach of security with
respect to the Premises (unless committed by Landlord or its employees or
arising directly out of any negligence or omission by Landlord).


33.         Force Majeure.  Except for the payment of monetary obligations,
neither party shall be held responsible for delays in the performance of its
obligations hereunder when caused by strikes, lockouts, labor disputes, acts of
God, inability to obtain labor or materials or reasonable substitutes therefor,
governmental restrictions, governmental regulations, governmental controls,
delay in issuance of permits, enemy or hostile governmental action, civil
commotion, fire or other casualty, and other causes beyond the reasonable
control of such party ("Force Majeure").


34.        Entire Agreement.  This Lease constitutes the complete agreement of
Landlord and Tenant with respect to the subject matter hereof.  No
representations, inducements, promises or agreements, oral or written, have been
made by Landlord or Tenant, or anyone acting on behalf of Landlord or Tenant,
which are not contained herein, and any prior agreements, promises,
negotiations, or representations are superseded by this Lease.  This Lease may
not be amended except by an instrument in writing signed by both parties hereto.


35.        Severability.  If any clause or provision of this Lease is illegal,
invalid or unenforceable under present or future laws, then and in that event,
it is the intention of the parties hereto that the remainder of this Lease shall
not be affected thereby.  It is also the intention of the parties to this Lease
that in lieu of each clause or provision of this Lease that is illegal, invalid
or unenforceable, there be added, as a part of this Lease, a clause or provision
as similar in terms to such illegal, invalid or unenforceable clause or
provision as may be possible and be legal, valid and enforceable.


36.         Brokers.  Each party represents and warrants to the other party that
it has dealt with no broker, agent or other person in connection with this
transaction and that no broker, agent or other person brought about this
transaction, other than the brokers, if any, set forth on the first page(s) of
this Lease (collectively, “Brokers”). The execution and delivery of this Lease
by each party shall be conclusive evidence that such party has relied upon the
foregoing representation and warranty. Each party agrees to indemnify and hold
the other harmless from and against any claims by any other broker, agent or
other person claiming a commission or other form of compensation by virtue of
having dealt with the indemnifying party with regard to this leasing
transaction. Landlord shall pay all commission, fees and other payments owed to
the Brokers pursuant to a separate written agreement between Landlord and such
Brokers. The provisions of this Paragraph 36 shall survive the expiration or
termination of this Lease.


- 13 -

--------------------------------------------------------------------------------

37.         Miscellaneous.     (a)         Any payments or charges due from
Tenant to Landlord hereunder shall be considered rent for all purposes of this
Lease.


(b)          If and when included within the term "Tenant," as used in this
instrument, there is more than one person, firm or corporation, each shall be
jointly and severally liable for the obligations of Tenant.


(c)         All notices required or permitted to be given under this Lease shall
be in writing and shall be sent by registered or certified mail, return receipt
requested, or by a reputable national overnight courier service, postage
prepaid, or by hand delivery addressed to Landlord at 4031 North Pecos Road,
Suite 107, Las Vegas, Nevada 89115, with a copy sent to Landlord at 4545 Airport
Way, Denver, Colorado  80239, Attention: General Counsel, and to Tenant at 11
Harbor Park Dr., Port Washington, NY 11050, Attention: Alan Schaeffer with a
copy to General Counsel.  Either party may by notice given aforesaid change its
address for all subsequent notices or add an additional party to be copied on
all subsequent notices.  Except where otherwise expressly provided to the
contrary, notice shall be deemed given upon delivery.


(d)         Except as otherwise expressly provided in this Lease or as otherwise
required by law, Landlord retains the absolute right to withhold any consent or
approval.


(e)         In the event of (i) a default by Tenant of its obligations under the
Lease, or (ii) a need by Landlord to effectuate a financing transaction or sale
of the Building, or (iii) an assignment or subletting of the Lease by Tenant, or
(iv) the exercise of a renewal option by Tenant, then at Landlord's request from
time to time Tenant shall furnish Landlord with true and complete copies of its
most recent annual and quarterly financial statements prepared by Tenant or
Tenant's accountants. Landlord shall execute a commercially reasonable
confidentiality agreement prior to receiving any such financial statements from
Tenant.


(f)          Neither this Lease nor a memorandum of lease shall be filed by or
on behalf of Tenant in any public record.  Landlord may prepare and file, and
upon request by Landlord Tenant will execute, a memorandum of lease.


(g)        The normal rule of construction to the effect that any ambiguities
are to be resolved against the drafting party shall not be employed in the
interpretation of this Lease or any exhibits or amendments hereto.


(h)        The submission by Landlord to Tenant of this Lease shall have no
binding force or effect, shall not constitute an option for the leasing of the
Premises, nor confer any right or impose any obligations upon either party until
execution of this Lease by both parties.


(i)          Words of any gender used in this Lease shall be held and construed
to include any other gender, and words in the singular number shall be held to
include the plural, unless the context otherwise requires.  The captions
inserted in this Lease are for convenience only and in no way define, limit or
otherwise describe the scope or intent of this Lease, or any provision hereof,
or in any way affect the interpretation of this Lease.


(j)           Any amount not paid by Tenant within 5 business days after notice
from Landlord to Tenant that such payment was due (provided, however, that
Landlord shall not be obligated to provide written notice of such failure more
than 1 times in any consecutive 12-month period) shall bear interest from such
due date until paid in full at the lesser of the highest rate permitted by
applicable law or 12 percent per year.  It is expressly the intent of Landlord
and Tenant at all times to comply with applicable law governing the maximum rate
or amount of any interest payable on or in connection with this Lease.  If
applicable law is ever judicially interpreted so as to render usurious any
interest called for under this Lease, or contracted for, charged, taken,
reserved, or received with respect to this Lease, then it is Landlord's and
Tenant's express intent that all excess amounts theretofore collected by
Landlord be credited on the applicable obligation (or, if the obligation has
been or would thereby be paid in full, refunded to Tenant), and the provisions
of this Lease immediately shall be deemed reformed and the amounts thereafter
collectible hereunder reduced, without the necessity of the execution of any new
document, so as to comply with the applicable law, but so as to permit the
recovery of the fullest amount otherwise called for hereunder.


(k)         Construction and interpretation of this Lease shall be governed by
the laws of the state in which the Project is located, excluding any principles
of conflicts of laws.


(l)           Time is of the essence as to the performance of Tenant's and
Landlord’s obligations under this Lease.


(m)        All exhibits and addenda attached hereto are hereby incorporated into
this Lease and made a part hereof.  In the event of any conflict between such
exhibits or addenda and the terms of this Lease, such exhibits or addenda shall
control.


(n)        In the event either party hereto initiates litigation to enforce the
terms and provisions of this Lease, the non-prevailing party in such action
shall reimburse the prevailing party for its reasonable attorney's fees, filing
fees, and court costs.
 
(o)         Tenant agrees and understands that Landlord shall have the right
(provided that the exercise of Landlord’s rights does not adversely affect
Tenant’s use and occupancy of the Premises or subject Tenant to additional
costs), without Tenant’s consent, to place a solar electric generating system on
the roof of the Building or enter into a lease for the roof of the Building
whereby such roof tenant shall have the right to install a solar electric
generating system on the roof of the Building; provided, however, that Landlord
shall remain solely responsible for the payment of any increased costs of
ensuring that the roof is maintained in a watertight condition and free of leaks
throughout the Lease Term or any extension terms thereof due to such solar
system installation, and for any and all repairs in relation thereto to ensure
compliance thereof. Upon receipt of written request from Landlord, Tenant, at
Tenant’s sole cost and expense, shall deliver to Landlord data regarding the
electricity consumed in the operation of the Premises (the “Energy Data”) for
purposes of regulatory compliance, manual and automated benchmarking, energy
management, building environmental performance labeling and other related
purposes, including but not limited, to the Environmental Protection Agency’s
Energy Star rating system and other energy benchmarking systems.  Landlord shall
use commercially reasonable efforts to utilize automated data transmittal
services offered by utility companies to access the Energy Data. Landlord shall
not publicly disclose Energy Data without Tenant’s prior written consent.
Landlord may, however, disclose Energy Data that has been modified, combined or
aggregated in a manner such that the resulting data is not exclusively
attributable to Tenant.
 
- 14 -

--------------------------------------------------------------------------------

(p)         This Lease may be executed in any number of counterparts, each of
which shall be deemed to be an original, and all of such counterparts shall
constitute one Lease.  Execution copies of this Lease may be delivered by
facsimile or email, and the parties hereto agree to accept and be bound by
facsimile signatures or scanned signatures transmitted via email hereto, which
signatures shall be considered as original signatures with the transmitted Lease
having the same binding effect as an original signature on an original Lease. 
At the request of either party, any facsimile document or scanned document
transmitted via email is to be re-executed in original form by the party who
executed the original facsimile document or scanned document.  Neither party may
raise the use of a facsimile machine or scanned document or the fact that any
signature was transmitted through the use of a facsimile machine or email as a
defense to the enforcement of this Lease.


38.         Limitation of Liability of Trustees, Shareholders, and Officers of
Landlord.  Any obligation or liability whatsoever of Landlord which may arise at
any time under this Lease or any obligation or liability which may be incurred
by it pursuant to any other instrument, transaction, or undertaking contemplated
hereby shall not be personally binding upon, nor shall resort for the
enforcement thereof be had to the property of, its trustees, directors,
shareholders, officers, employees or agents, regardless of whether such
obligation or liability is in the nature of contract, tort, or otherwise.


39.         WAIVER OF JURY TRIAL.  TENANT AND LANDLORD WAIVE ANY RIGHT TO TRIAL
BY JURY OR TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING
IN CONTRACT, TORT, OR OTHERWISE, BETWEEN LANDLORD AND TENANT ARISING OUT OF THIS
LEASE OR ANY OTHER INSTRUMENT, DOCUMENT, OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH OR THE TRANSACTIONS RELATED HERETO.


IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the day
and year first above written.
 
TENANT:
LANDLORD:
 
GLOBAL INDUSTRIAL DISTRIBUTION INC.
PROLOGIS, L.P.
a Delaware corporation
a Delaware limited partnership
 
By:  Prologis, Inc., a Maryland corporation, its General Partner



By:
/s/ Lawrence P. Reinhold
By:
/s/ Fritz Wyler
Name:
Lawrence P. Reinhold
 
Name:
Fritz Wyler
Title:
Vice President
 
Title:
SVP

 
- 15 -

--------------------------------------------------------------------------------

ADDENDUM 1


BASE RENT ADJUSTMENTS


ATTACHED TO AND A PART OF THE LEASE AGREEMENT
DATED DECEMBER 10, 2014 BETWEEN


Prologis, L.P.
and
Global Industrial Distribution Inc.
 
Base Rent shall equal the following amounts for the respective periods set forth
below:


Period
Monthly Base Rent
 
Month 1
through
Month 3
$0.00*
Month 4
through
Month 15
$165,952.57
Month 16
through
Month 27
$169,271.63
Month 28
through
Month 39
$172,657.06
Month 40
through
Month 51
$176,110.20
Month 52
through
Month 63
$179,632.40
Month 64
through
Month 75
$183,225.05
Month 76
through
Month 87
$186,889.55
Month 88
through
Month 99
$190,627,34
Month 100
through
Month 111
$194,439.89
Month 112
through
Month 123
$198,328,69



*During any free Base Rent periods, Tenant shall be responsible for Operating
Expenses and utilities as set forth in the Lease.
 
- 16 -

--------------------------------------------------------------------------------

ADDENDUM 2


HVAC MAINTENANCE CONTRACT


ATTACHED TO AND A PART OF THE LEASE AGREEMENT
DATED DECEMBER 10, 2014 BETWEEN


Prologis, L.P.
and
Global Industrial Distribution Inc.
 
Paragraph 11, captioned "TENANT REPAIRS," is revised to include the following:
 
                           Tenant agrees to enter into and maintain through the
term of the Lease, a regularly scheduled preventative maintenance/service
contract for servicing all hot water, heating and air conditioning systems and
equipment within the Premises.  Landlord requires a qualified HVAC contractor
perform this work. A certificate must be provided to the Landlord upon occupancy
of the leased Premises.


               The service contract must become effective within thirty (30)
days of occupancy, and service visits shall be performed on a quarterly basis. 
Landlord suggests that Tenant send the following list to a qualified HVAC
contractor to be assured that these items are included in the maintenance
contract:


 HVAC MAINTENANCE

1.       Adjust belt tension;

2.       Lubricate all moving parts, as necessary;

3.       Inspect and adjust all temperature and safety controls;

4.       Check refrigeration system for leaks and operation;

5.       Check refrigeration system for moisture;

6.       Inspect compressor oil level and crank case heaters;

7.       Check head pressure, suction pressure and oil pressure;

8.       Inspect air filters and replace when necessary;

9.       Check space conditions;

10.     Check condensate drains and drain pans and clean, if necessary;

11.     Inspect and adjust all valves;

12.     Check and adjust dampers;

13.     Run machine through complete cycle.



EVAPORATIVE COOLER MAINTENANCE

1.       Adjust belt tension;

2.       Lubricate all moving parts, as necessary;

3.       Service floats and pumps;

4.       Service water distribution system;

5.       Check condition of pads-replace semi-annually;

6.       Clean pans, coat bottoms as necessary;

7.       Check electrical connections and motors;

8.       Run coolers to test equipment;

9.       Service system to prevent water from draining or leaking on roof;

10.     November-winterize the system and turn water off;

11.     April-Spring start up and turn water on.



- 17 -

--------------------------------------------------------------------------------

ADDENDUM 3


MOVE-OUT CONDITIONS


ATTACHED TO AND A PART OF THE LEASE AGREEMENT
DATED DECEMBER 10, 2014 BETWEEN


Prologis, L.P.
and
Global Industrial Distribution Inc.


With respect to Paragraph 21 of the Lease, Tenant shall surrender the Premises
in the same condition as received, ordinary wear and tear, casualty loss, and
condemnation covered by Paragraphs 15 and 16 excepted.


Before surrendering the Premises, Tenant shall remove all of its personal
property and trade fixtures and such alterations or additions to the Premises
made by Tenant as may be specified for removal thereof.  If Tenant fails to
remove its personal property and fixtures upon the expiration or earlier
termination of this Lease, the same shall be deemed abandoned and shall become
the property of the Landlord.  The following list is designed to assist Tenant
in the move-out procedures but is not intended to be all inclusive:
 
1.
Lights:
Office, warehouse, emergency and exit lights will be fully operational with all
bulbs and ballasts functioning.
   
2.
Dock Levelers, Service Doors
 
and Roll Up Doors:
All truck doors, service doors, roll up doors and dock levelers shall be
serviced and placed in good operating order.  This would include the necessary
replacement of any dented truck door panels and adjustment of door tension to
insure property operation.  All door panels which are replaced need to be
painted to match the building standard.
   
3.
Dock Seals/Dock Bumpers:
Free of tears and broken backboards repaired.  All dock bumpers must be left in
place and well secured.
     
4.
Structural Columns
All structural steel columns in the warehouse and office shall be inspected for
damage. Repairs of this nature should be pre-approved by Landlord prior to
implementation.
     
5.
Warehouse Floor:
Free of stains and swept with no racking bolts and other protrusions left in
floor.  Cracks should be repaired with an epoxy or polymer to match concrete
color. Landlord hereby acknowledges that some immaterial cracks may occur that
do not necessarily indicate a structural failure of the floor slab. All floor
striping in the Premises shall be removed with no residual staining or other
indication that such striping existed.
     
6.
Tenant-Installed
   
Equipment and Wiring:
Removed and space turned to original condition when originally leased.  (Remove
air lines, junction boxes, conduit, etc.)
     
7.
Walls:
Sheetrock (drywall) damage should be patched and fire-taped so that there are no
holes in either office or warehouse.
     
8.
Carpet and Tile
The carpet and vinyl tiles should be in a clean condition and should not have
any holes or chips in them.  Landlord will accept normal wear on these items
provided they appear to be in a maintained condition.
     
9.
Roof:
Any Tenant-installed equipment must be removed and roof penetrations properly
repaired by licensed roofing contractor.  Active leaks must be fixed and latest
Landlord maintenance and repairs recommendation must have been followed.  Tenant
must check with Landlord's property manager to determine if specific roofing
contractor is required to perform work.
     
10.
Signs:
All exterior signs must be removed and holes patched and paint touched-up as
necessary.  All window signs should likewise be removed.
 
11.
Heating and Air
   
Conditioning System:
Heating/air conditioning systems should be placed in good working order,
including the necessary replacement of any parts to return the unit to a well
maintained condition.  This includes warehouse heaters and exhaust fans.  Upon
move out, Landlord will have an exit inspection performed by a certified
mechanical contractor to determine the condition.
     
12.
Electrical & Plumbing:
All electrical and plumbing equipment to be returned in good condition and
repair and conforming to code.
     
14.
Overall Cleanliness:
Clean windows, sanitize bathroom(s), vacuum carpet, and remove any and all
debris from office and warehouse.  Remove all pallets and debris from exterior
of Premises.  All trade fixtures, dumpsters, racking, trash, vending machines
and other personal property to be removed.
     
15.
Upon Completion:
Contact Landlord's property manager to coordinate turning in of keys, utility
changeover and obtaining of final Landlord inspection of Premises.

 
- 18 -

--------------------------------------------------------------------------------

ADDENDUM 4


CONSTRUCTION
(TURNKEY)


ATTACHED TO AND A PART OF THE LEASE AGREEMENT
            DATED DECEMBER 10, 2014 BETWEEN


Prologis, L.P.
and
Global Industrial Distribution Inc.
 
                           (a)            Landlord agrees to furnish or perform
at Landlord's sole cost and expense those items of construction and those
improvements specified below:



· Landlord’s Tenant Improvement Work outlined in those certain construction
plans and drawings prepared by HPA Architectures as outlined on Exhibit D
attached hereto and in reference incorporated herein; and

· Shell Building Specifications as outlined on Exhibit D attached hereto and by
reference incorporated herein.



All of the foregoing improvements, except for the warehouse lights, the dock
equipment fit out, the evaporative system and related electrical and water, and
the warehouse heaters, are referred to in this Lease as the "Base Building
Improvements." The warehouse lights, the dock equipment fit out, the evaporative
system and related electrical and water, and the warehouse heaters are referred
to in this Lease as the “Final Scope.” The Base Building Improvements and the
Final Scope are sometimes referred to collectively as the “Initial
Improvements.”
 
                           (b)            If Tenant shall desire any changes,
Tenant shall so advise Landlord in writing and Landlord shall determine whether
such changes can be made in a reasonable and feasible manner.  Any and all costs
of reviewing any requested changes, and any and all costs of making any changes
to the Initial Improvements which Tenant may request and which Landlord may
agree to shall be at Tenant's sole cost and expense and shall be paid to
Landlord upon demand and before execution of the change order. Landlord and
Tenant mutually agree to act in good faith, reasonably, and expeditiously when
proposing and reviewing change order requests. Any Tenant change orders must be
approved in writing by Alan Schaeffer or such other person identified in writing
by Alan Schaeffer (or an authorized officer of Tenant).


                           (c)            Landlord shall proceed with and
complete the construction of the Initial Improvements.  As soon as such Base
Building Improvements and the Final Scope, as applicable, have been
Substantially Completed, Landlord shall notify Tenant in writing of the date
that the Base Building Improvements and the Final Scope, respectively, were
Substantially Completed.  The Base Building Improvements and the Final Scope, as
applicable, shall be deemed substantially completed ("Substantially Completed")
when, all elements of the Base Building Improvements and the Final Scope, as
applicable, are in substantial compliance with the scope of work, as evidenced
by an architect’s certificate of substantial completion, and the issuance of a
certificate of occupancy, temporary or otherwise, or a permit inspection card or
other documentation from the governing municipality indicating that Landlord's
Initial Improvement work has been inspected and approved.  Tenant's occupancy
for the conduct of its normal business operations shall also cause the Initial
Improvements to be deemed Substantially Completed. Tenant acknowledges and
agrees that obtaining any necessary governmental approvals for Tenant’s racking,
Trade Fixtures and Tenant-Made Alterations are Tenant’s responsibility at its
sole cost, shall not be a condition for Substantial Completion, and Landlord has
no obligation to obtain a certificate of occupancy, temporary or otherwise, or a
permit inspection card or other documentation for such Tenant work.  In the
event Tenant, its employees, agents, or contractors cause construction of such
improvements to be delayed, the date of Substantial Completion shall be deemed
to be the date that, in the opinion of the project architect exercising
reasonable judgment, Substantial Completion would have occurred if such delays
had not taken place. All components of the Base Building Improvements are
targeted to be Substantially Completed by April 1, 2015, as such date may be
extended due to Force Majeure and Tenant caused delays (the “Initial Delivery
Date”). Following the Initial Delivery Date, Tenant shall have Early Access (as
defined and in compliance with Paragraph 2 of the Lease) to the Premises on or
before April 1, 2015, as such date may be extended due to Force Majeure and
Tenant caused delays. The Final Scope shall be Substantially Completed by May
28, 2015, as such date may be extended due to Force Majeure and Tenant caused
delays (the “Final Delivery Date”). Without limiting the foregoing, Tenant shall
be solely responsible for delays caused by Tenant's request for any changes in
the plans, Tenant’s Additional Improvements, Tenant's request for long lead
items or Tenant's interference with the construction of the Base Building
Improvements, and such delays shall not cause a deferral of the Commencement
Date beyond what it otherwise would have been.


                          Subject to any delay to the extent caused by Tenant
and/or Force Majeure, if the Initial Improvements are not Substantially
Completed and/or the Landlord does not deliver possession of the Premises to
Tenant within ten (10) days following the Final Delivery Date (the “Final
Penalty Date”), Tenant shall receive one (1) day of free Base Rent for each day
after the Final Penalty Date, until the Initial Improvements are Substantially
Completed. After the date the Initial Improvements are Substantially Complete
Tenant shall, upon demand, (i) execute and deliver to Landlord a letter of
acceptance of delivery of the Initial Improvements or (ii) provide Landlord with
any deficiencies with delivery of the Initial Improvements, which Landlord shall
promptly correct.


- 19 -

--------------------------------------------------------------------------------

                            (d)        The failure of Tenant to take possession
of or to occupy the Premises shall not serve to relieve Tenant of obligations
arising on the Commencement Date or delay the payment of rent by Tenant. 
Subject to applicable ordinances and building codes governing Tenant's right to
occupy or perform in the Premises, Tenant shall be allowed to install its tenant
improvements, machinery, equipment, fixtures, or other property on the Premises
during the final stages of completion of construction provided that Tenant does
not thereby materially interfere with the completion of construction or cause
any labor dispute as a result of such installations, and provided further that
Tenant does hereby agree to indemnify, defend, and hold Landlord harmless from
any loss or damage to such property, and all liability, loss, or damage arising
from any injury to the Project or the property of Landlord, its contractors,
subcontractors, or materialmen, and any death or personal injury to any person
or persons arising out of Tenant’s or its employees’, agents’, contractors’ or
subcontractors’ performance of such installations, unless any such loss, damage,
liability, death, or personal injury was caused by Landlord's negligence.  Any
such occupancy or performance in the Premises shall be in accordance with the
provisions governing Tenant‑Made Alterations and Trade Fixtures in the Lease,
and shall be subject to Tenant providing to Landlord satisfactory evidence of
insurance for personal injury and property damage related to such installations
and satisfactory payment arrangements with respect to installations permitted
hereunder.  Delay in putting Tenant in possession of the Premises shall not
serve to extend the term of this Lease or to make Landlord liable for any
damages arising therefrom.


- 20 -

--------------------------------------------------------------------------------

ADDENDUM 5


TWO RENEWAL OPTIONS
(BASEBALL ARBITRATION)


ATTACHED TO AND A PART OF THE LEASE AGREEMENT
DATED DECEMBER 10, 2014 BETWEEN


Prologis, L.P.
and
Global Industrial Distribution Inc.


(a)         Provided that as of the time of the giving of the First Extension
Notice and the Commencement Date of the First Extension Term, (x) Tenant is the
Tenant originally named herein, (y) Tenant actually occupies all of the Premises
initially demised under this Lease and any space added to the Premises, and (z)
no Event of Default exists or would exist but for the passage of time or the
giving of notice, or both; then Tenant shall have the right to extend the Lease
Term for an additional term of 5 years (such additional term is hereinafter
called the "First Extension Term") commencing on the day following the
expiration of the Lease Term (hereinafter referred to as the "Commencement Date
of the First Extension Term").  Tenant shall give Landlord notice (hereinafter
called the "First Extension Notice") of its election to extend the term of the
Lease Term at least 9 months, but not more than 12 months, prior to the
scheduled expiration date of the Lease Term.


(b)         Provided that as of the time of the giving of the Second Extension
Notice and the Commencement Date of the Second Extension Term, (x) Tenant is the
Tenant originally named herein, (y) Tenant actually occupies all of the Premises
initially demised under this Lease and any space added to the Premises, and (z)
no Event of Default exists or would exist but for the passage of time or the
giving of notice, or both and provided Tenant has exercised its option for the
First Extension Term; then Tenant shall have the right to extend the Lease Term
for an additional term of 5 years (such additional term is hereinafter called
the "Second Extension Term") commencing on the day following the expiration of
the First Extension Term (hereinafter referred to as the "Commencement Date of
the Second Extension Term").  Tenant shall give Landlord notice (hereinafter
called the "Second Extension Notice") of its election to extend the term of the
Lease Term at least 9 months, but not more than 12 months, prior to the
scheduled expiration date of the First Extension Term.


(c)         The Base Rent payable by Tenant to Landlord during the First
Extension Term shall be the greater of:
 
                           (i) The Base Rent applicable to the last year of the
initial Lease term, and
 
                           (ii) The then Fair Market Rent as defined below.


(d)         The Base Rent payable by Tenant to Landlord during the Second
Extension Term shall be the greater of:
 
                           (i) The Base Rent applicable to the last year of the
First Extension Term, and


                           (ii) The then Fair Market Rent as defined below.


(e)         The term "Fair Market Rent" shall mean the Base Rent, expressed as
an annual rent per square foot of floor area, which Landlord would have received
from leasing the Premises for the First Extension Term, or Second Extension Term
(whichever is applicable) to an unaffiliated person which is not then a tenant
in the Project, assuming that such space were to be delivered in "as-is"
condition, and taking into account the rental which such other tenant would most
likely have paid for such premises, including market escalations, provided that
Fair Market Rent shall not in any event be less than the Base Rent for the
Premises as of the expiration of the Lease Term.  Fair Market Rent shall not be
reduced by reason of any costs or expenses saved by Landlord by reason of
Landlord's not having to find a new tenant for the Premises (including without
limitation brokerage commissions, cost of improvements necessary to prepare the
space for such tenant's occupancy, rent concession, or lost rental income during
any vacancy period).  Fair Market Rent means only the rent component defined as
Base Rent in the Lease and does not include reimbursements and payments by
Tenant to Landlord with respect to Operating Expenses and other items payable or
reimbursable by Tenant under the Lease.  In addition to its obligation to pay
Base Rent (as determined herein), Tenant shall continue to pay and reimburse
Landlord as set forth in the Lease with respect to such Operating Expenses and
other items with respect to the Premises during the First Extension Term or
Second Extension Term (whichever is applicable).  The arbitration process
described below shall be limited to the determination of the Base Rent and shall
not affect or otherwise reduce or modify the Tenant's obligation to pay or
reimburse Landlord for such Operating Expenses and other reimbursable items.


(f)             Landlord shall notify Tenant of its determination of the Fair
Market Rent (which shall be made in Landlord's sole discretion and shall in any
event be not less than the Base Rent in effect as of the expiration of the Lease
Term) for the First Extension Term or Second Extension Term (whichever is
applicable), and Tenant shall advise Landlord of any objection within 10 days of
receipt of Landlord's notice.  Failure to respond within the 10-day period shall
constitute Tenant's acceptance of such Fair Market Rent.  If Tenant objects,
Landlord and Tenant shall commence negotiations to attempt to agree upon the
Fair Market Rent within 30 days of Landlord's receipt of Tenant's notice.  If
the parties cannot agree, each acting in good faith but without any obligation
to agree, then the Lease Term shall not be extended and shall terminate on its
scheduled termination date and Tenant shall have no further right hereunder or
any remedy by reason of the parties' failure to agree unless Tenant or Landlord
invokes the arbitration procedure provided below to determine the Fair Market
Rent.


- 21 -

--------------------------------------------------------------------------------

(g)         Arbitration to determine the Fair Market Rent shall be in accordance
with the Real Estate Valuation Arbitration Rules of the American Arbitration
Association.  Unless otherwise required by state law, arbitration shall be
conducted in the metropolitan area where the Project is located by a single
arbitrator unaffiliated with either party.  Either party may elect to arbitrate
by sending written notice to the other party and the Regional Office of the
American Arbitration Association within 5 days after the 30-day negotiating
period provided in Paragraph (f), invoking the binding arbitration provisions of
this paragraph.  Landlord and Tenant shall each submit to the arbitrator their
respective proposal of Fair Market Rent.  The arbitrator must choose between the
Landlord's proposal and the Tenant's proposal and may not compromise between the
two or select some other amount.  Notwithstanding any other provision herein,
the Fair Market Rent determined by the arbitrator shall not be less than, and
the arbitrator shall have no authority to determine a Fair Market Rent less
than, the Base Rent in effect as of the scheduled expiration of the Lease Term. 
The cost of the arbitration shall be paid by Tenant if the Fair Market Rent is
that proposed by Landlord and by Landlord if the Fair Market Rent is that
proposed by Tenant; and shall be borne equally otherwise.  If the arbitrator has
not determined the Fair Market Rent as of the end of the Lease Term, Tenant
shall pay 105 percent of the Base Rent in effect under the Lease as of the end
of the Lease Term until the Fair Market Rent is determined as provided herein. 
Upon such determination, Landlord and Tenant shall make the appropriate
adjustments to the payments between them.


(h)         The parties consent to the jurisdiction of any appropriate court to
enforce the arbitration provisions of this Addendum and to enter judgment upon
the decision of the arbitrator.


(i)           The determination of Base Rent does not reduce the Tenant's
obligation to pay or reimburse Landlord for Operating Expenses and other
reimbursable items as set forth in the Lease, and Tenant shall reimburse and pay
Landlord as set forth in the Lease with respect to such Operating Expenses and
other items with respect to the Premises during the First Extension Term and
Second Extension Term without regard to any cap on such expenses set forth in
the Lease.


(j)           Except for the Base Rent as determined above, Tenant's occupancy
of the Premises during the First Extension Term and the Second Extension Term
shall be on the same terms and conditions as are in effect immediately prior to
the expiration of the initial Lease Term or the First Extension Term; provided,
however, Tenant shall have no further right to any allowances, credits or
abatements or any options to expand, contract, renew or extend the Lease.


(k)         If Tenant does not give the First Extension Notice within the period
set forth in paragraph (a) above, Tenant's right to extend the Lease Term for
the First Extension Term and the Second Extension Term shall automatically
terminate.  If Tenant does not give the Second Extension Notice within the
period set forth in paragraph (b) above, Tenant's right to extend the Lease Term
for the Second Extension Term shall automatically terminate.  Time is of the
essence as to the giving of the First Extension Notice and Second Extension
Notice.


(l)           Landlord shall have no obligation to refurbish or otherwise
improve the Premises for the First Extension Term or the Second Extension Term. 
The Premises shall be tendered on the Commencement Date of the First Extension
Term and Second Extension Term in "as-is" condition.


(m)        If the Lease is extended for either the First Extension Term or
Second Extension Term, then Landlord shall prepare and Tenant shall execute an
amendment to the Lease confirming the extension of the Lease Term and the other
provisions applicable thereto (the "Amendment").


(n)         If Tenant exercises its right to extend the term of the Lease for
the First Extension Term  or Second Extension Term pursuant to this Addendum,
the term  "Lease Term" as used in the Lease, shall be construed to include, when
practicable, the First Extension Term or Second Extension Term, as applicable,
except as provided in (j) above.
 
- 22 -

--------------------------------------------------------------------------------

EXHIBIT A


SITE PLAN


ATTACHED TO AND A PART OF THE LEASE AGREEMENT
DATED DECEMBER 10, 2014 BETWEEN


Prologis, L.P.
and
Global Industrial Distribution Inc.
[image00001.jpg]
- 23 -

--------------------------------------------------------------------------------

EXHIBIT B


PROJECT RULES AND REGULATIONS


ATTACHED TO AND A PART OF THE LEASE AGREEMENT
DATED DECEMBER 10, 2014 BETWEEN


Prologis, L.P.
and
Global Industrial Distribution Inc.


Rules and Regulations



1. The sidewalk, entries, and driveways of the Project shall not be obstructed
by Tenant, or its agents, or used by them for any purpose other than ingress and
egress to and from the Premises.




2. Tenant shall not place any objects, including antennas, outdoor furniture,
etc., in the parking areas, landscaped areas or other areas outside of its
Premises, or on the roof of the Project.




3. Except for seeing-eye dogs, no animals shall be allowed in the offices,
halls, or corridors in the Project.




4. Tenant shall not disturb the occupants of the Project or adjoining buildings
by the use of any radio or musical instrument or by the making of loud or
improper noises.




5. If Tenant desires telegraphic, telephonic or other electric connections in
the Premises, Landlord or its agent will direct the electrician as to where and
how the wires may be introduced; and, without such direction, no boring or
cutting of wires will be permitted.  Any such installation or connection shall
be made at Tenant's expense.




6. Tenant shall not install or operate any steam or gas engine or boiler, or
other mechanical apparatus in the Premises, except as specifically approved in
the Lease.  The use of oil, gas or inflammable liquids for heating, lighting or
any other purpose is expressly prohibited.  Explosives or other articles deemed
extra hazardous shall not be brought into the Project.




7. Parking any type of recreational vehicles is specifically prohibited on or
about the Project.  Further, parking any type of trucks, trailers or other
vehicles in the Building is specifically prohibited.  In the event that a
vehicle is disabled, it shall be removed within 48 hours.  There shall be no
"For Sale" or other advertising signs on or about any parked vehicle.  All
vehicles shall be parked in the designated parking areas in conformity with all
signs and other markings.  All parking will be open parking, and no reserved
parking, numbering or lettering of individual spaces will be permitted except as
specified by Landlord or in the Lease.




8. Tenant shall maintain the Premises free from rodents, insects and other
pests.




9. Landlord reserves the right to exclude or expel from the Project any person
who, in the judgment of Landlord, is intoxicated or under the influence of
liquor or drugs or who shall in any manner do any act in violation of the Rules
and Regulations of the Project.




10. Tenant shall not cause any unnecessary labor by reason of Tenant's
carelessness or indifference in the preservation of good order and cleanliness. 
Landlord shall not be responsible to Tenant for any loss of property on the
Premises, however occurring, or for any damage done to the effects of Tenant by
the janitors or any other employee or person.




11. Tenant shall give Landlord prompt notice of any defects in the water, lawn
sprinkler, sewage, gas pipes, electrical lights and fixtures, heating apparatus,
or any other service equipment affecting the Premises.




12. Tenant shall not permit storage outside the Premises, or dumping of waste or
refuse or permit any harmful materials to be placed in any drainage system or
sanitary system in or about the Premises.




13. All moveable trash receptacles provided by the trash disposal firm for the
Premises must be kept in the trash enclosure areas, if any, provided for that
purpose.




14. No auction, public or private, will be permitted on the Premises or the
Project.




15. No awnings shall be placed over the windows in the Premises except with the
prior written consent of Landlord.




16. The Premises shall not be used for lodging, sleeping or cooking or for any
immoral or illegal purposes or for any purpose other than that specified in the
Lease.  No gaming devices shall be operated in the Premises.




17. Tenant shall ascertain from Landlord the maximum amount of electrical
current which can safely be used in the Premises, taking into account the
capacity of the electrical wiring in the Project and the Premises and the needs
of other tenants, and shall not use more than such safe capacity.  Landlord's
consent to the installation of electric equipment shall not relieve Tenant from
the obligation not to use more electricity than such safe capacity.




18. Tenant assumes full responsibility for protecting the Premises from theft,
robbery and pilferage.




19. Tenant shall not install or operate on the Premises any machinery or
mechanical devices of a nature not directly related to Tenant's ordinary use of
the Premises and shall keep all such machinery free of vibration, noise and air
waves which may be transmitted beyond the Premises.




20. Tenant shall not permit smoking in the office areas of the Premises.



- 24 -

--------------------------------------------------------------------------------

EXHIBIT C


FORM OF COMMENCEMENT DATE CERTIFICATE


ATTACHED TO AND A PART OF THE LEASE AGREEMENT
DATED DECEMBER 10, 2014 BETWEEN


Prologis, L.P.
and
Global Industrial Distribution Inc.




COMMENCEMENT DATE CERTIFICATE


____________, 201__


Global Industrial Distribution Inc.


RE:            Lease dated _________ between Global Industrial Distribution Inc.
and Prologis, L.P. for 3700 Bay Lake Trail, North Las Vegas, Nevada 89030


Dear ____________:


Welcome to your new facility. We would like to confirm the terms of the above
referenced lease agreement:


Lease Commencement Date:
   
Lease Expiration Date:
   
Rental Commencement Date:
   



We are pleased to welcome you as a customer of Prologis and look forward to
working with you. Please indicate your agreement with the above changes to your
lease by signing and returning the enclosed copy of this letter to me.  If I can
be of service, please do not hesitate to contact me.


Sincerely,
 
Accepted by:
Global Industrial Distribution Inc.
Date:
         
By:
             
Printed:
           
Title:
   

 


- 25 -

--------------------------------------------------------------------------------

EXHIBIT D


INITIAL IMPROVEMENTS


ATTACHED TO AND A PART OF THE LEASE AGREEMENT
DATED DECEMBER 10, 2014 BETWEEN


Prologis, L.P.
and
Global Industrial Distribution Inc.


Base Building Improvements
3700 Bay Lake Trail, North Las Vegas, NV (Las Vegas Corporate Center #19
“LVCC#19”)



· 464,203 SF cross dock building (408’ deep)

· 112 dock doors (9’X10’) to be installed. Tenant requires 56 Truck Door
Packages to be on eastern (receiving) side of building and 33 Truck Door
Packages on western side per Scheme 21

· 2 of the dock door positions to be provided on western side for trash
compactor

· 4 grade level doors (12’X14’)

· Approximately 316 car parking stalls are able to be striped. 60 trailer
parking positions.

o Note – Subject to City approval, Car parking count shall be reduced to add
additional truck stalls around northern perimeter of building in general
conformance with Scheme 22.

· Reinforced concrete tilt-up construction

· Concrete truck courts and concrete car parking stalls

· 36’ clear height beginning 6” after first row of columns

· 56’X60’ typical column spacing

· 8” thick concrete floor slab, 4,500 psi, welded wire mats at floor joints,
FF35/FL25 floor flatness,  vapor barrier at office area, lapidolith floor sealer
or equal

· Panelized wood hybrid roof deck, 4 ply built-up roof system with screwed metal
fastening at building corners and perimeter of roof as recommended by FM Global;
10 year roof warranty

· R-19 batt roof insulation with white scrim sheet

· Warehouse interior walls painted white-one coat

· 2% skylights and smoke hatches with 360 degree fusible links per FM Global
recommendation

· ESFR sprinkler system with K-25 heads, 2,500 gpm fire pump; seismic branch
line bracing and seismic gas shut-off per FM Global recommendation

· 2,000 amp panel,  277/480v.; expandable to 4,000 amps



Land Lord Work Letter - Required Tenant Improvement Specifications:


The following is intended to be requirements above and beyond builder /
developer standard specifications and details.


Codes:
All work shall be designed in accordance with The National Electric Code (2012
NEC) and Construction as defined by 2012 IBC code. All work shall be completed
within the requirements of all local, state national codes or agencies having
governing jurisdiction, and will be completed in a manner satisfactory to the
appropriate building department(s) including but not limited to the current
application of the Americans with Disabilities Act.
 
Drawings & Specs:
Complete working drawings and specifications shall be furnished to Global for
approval prior to the start of construction. All design fees shall be the
responsibility of the builder/developer/Landlord. “As Built” drawings shall be
provided for architectural structural, civil, electrical, plumbing, mechanical
H.V.A.C., fire protection and landscaping shall be completed and full sets given
to Global.
 
Clear Height:
36’ minimum clear height as measured 6” inside the first interior column line.
 
Exterior Walls:
Concrete tilt up construction.
 
Exterior Shell Finish:
Painted concrete panels with architectural reveals.  Walls at office to have a
minimum 9’ floor to ceiling store front glass (50 LF minimum). All glass to be
high strength for sufficient weather protection.
 
Interior Shell Finish:
All interior warehouse walls (concrete, steel and drywall) painted white from
floor to roof deck.
 
Truck Court:
Sixty feet (60) in front of every dock (and drive in) door to have an 8”
reinforced concrete apron. Truck court shall be 135’-185’ truck court depth as
per previously attached site plan Scheme 21.
 

 
- 26 -

--------------------------------------------------------------------------------

Security Fencing:
Receiving truck (56 docks) court(s) to be fenced in (6’ high) with two automatic
electronic sliding gates (Entrance/Exit). Prepare gate area for tenant supplied
modular guard booth (~4’x6’) with electric (2-20 amp circuits), telephone, CCTV
capabilities (conduits from guard booth location to building), and dual head
pole mounted light. Eight (8) inch concrete filled pipe bollards (60” high)
shall be supplied to protect both gates and four corners of guard booth (8
minimum). Gates also to be controlled from warehouse receiving office. Provide
two sets of gates if truck courts need to be separated. Car parking will not be
permitted within the truck court(s).
 
Warehouse Floor:
Warehouse slab shall be a minimum of 8” 4500 psi with vapor barrier supplied
only under office areas at 4 corners of the Building. Warehouse slab shall be
designed to handle a maximum load of 18,000 lbs (36’clear) per rack frame (each
frame has two foot plates, 42” c-c, 6” X 6” X 3/8” footplate). The slab shall be
sealed with two (2) coats of Lapidolith surface hardener or approved equal.
Warehouse slab shall be finished to a FF35/FL25 specification (minimum).
 
Roof:
Premises B: 4-ply built up roof system included with R-19 white scrim sheet
included in place of roof deck being painted white.
 
Truck Door Packages:
Provide truck/trailer dock locks for all dock doors, Kelley Truck Stop (Star 2
or Global approved equal). Docks to be 48” above grade, complete with manual 9’
x 10’ overhead door (30,000 lbs. capacity hydraulic levelers with electric
activations and full range toe guards (Kelly aFX or Global approved equal), dock
lights (LED lamps), protective bollards (or track guards) and dock bumpers (24”
high).
Truck dock door seals (side pads with header curtain) shall be provided at 30
docks (chosen by Global).
Two additional O.H. doors setup for trash compactors.
 
Drive In Door:
Four (4) drive-in doors (two per cross-dock side) complete with motorized 12’ x
14’ overhead door & protective bollards shall be provided.
 
Overhead Doors:
Flush sectional insulated steel overhead doors with 24 gauge (minimum), hot
dipped galvanized steel face panel (baked enamel finish coat). Panel thickness
shall be a nominal 2”. Doors to have reinforcing ribs on each panel with
reinforcing angle at bottom of door. Tracks shall be 3” minimum with full
bearing angle connecting track to jamb. Provide interior lift handles and lock
bar.

 
FIRE PROTECTION
 
 
Warehouse:
 
Provide a complete ESFR fire protection system (per NFPA 2013 code) that will
meet or exceed all factory mutual specifications for similar items currently
stored (classified by FM Global as “unexpanded plastic non-carton”) in Global
Equipment Company’s warehouse facility in Buford, GA. FM Global to approve fire
protection system with all related cost to meet requirements to be at builder/
landlord expense (including but not limited to a fire pump and upgraded
sprinkler heads). FM Global specs have been included per FM’s recommendation
which including:
(a)    360 fusable links on smoke hatches,
(b)    upgrade to K-25 heads,
(c)    2,500 gpm fire pump,
(d)    seismic branch line bracing
(e)    seismic gas shut-off,
(f)    screwed metal fastening at building corners and perimeter of roof,
(g)    upgrading of underground water line to 10”
(h)    Fire System is being built on a design-build basis with information
provided to FM Global
 
All FM Global specifications and requirements pre-approved by FM Global in its
10/29/14 and the still pending 11/17/14 correspondence to Landlord which will be
the responsibility of the Landlord to conform with at its expense.
Notwithstanding anything to the contrary herein, while Landlord is designing and
constructing the Initial Improvements to meet FM Global’s standards as detailed
in the above referenced letters, Tenant acknowledges and agrees that the
Building is not meant to be a fully FM Global compliant building.
Extinguishers and hose stations included as required by code (based on Global
rack layout 10/8/14 drawing).
 
Office Areas:
Semi-recessed chrome sprinkler head to provide 100% coverage of office space. In
wall mounted extinguishers as required.
 
Include a FM200 fire suppression system for I.T. room (10’x18’x9’ high).
 
Fire Alarm:
Included if required by local, state or county code or any other agency having
jurisdiction.
 

 
- 27 -

--------------------------------------------------------------------------------

ELECTRICAL


2000 amp, 480 volt/ 3 phase, four wire electrical service shall be provided for
building lighting, power, and mechanical equipment. All warehouse and office
lighting will be 277v. All equipment and panels (Square D brand or equivalent. 
Note – Landlord will be utilizing Siemens brand) shall be sized in accordance to
NEC requirements. Electric switch gear(s) to be designed with a minimum of 8
“future” 3 phase breaker spaces. Electric Service(s) to be wired and permitted
for generators and transfer switches sized for a 500KW diesel (600 amps/480v)
generator for office operation (150 amps/480v) and warehouse (450 amps/480v).
Generator to include 48 hour run tank and network maintenance connectivity (by
builder/landlord GC). Above generator to support ALL building operations
(Lighting, office, fire pump, fire alarm, conveyor, etc.) for a minimum of ¾ of
the entire building going south to north.
 
Warehouse Electrical Distribution:
In addition to warehouse lighting panels (480/277 volt) and low voltage
distribution panels (208/120 volt for dock levelers, general use convenience
outlets, quad outlets between docks for dock lights, etc.) the following panels
shall be provided exclusively for Global’s warehouse operation use (no lighting
or HVAC units):
·    Two (2) - 200 amp 480/277 volt/ 3 phase panel with 200 amp-208/120 volt/ 3
phase sub panel (42 circuit) shall be provided in separate locations anywhere in
the building as indicated by Global.
These panels will be provided for Global’s use.
·    One (1) - 400 amp 480/277 volt / 3 phase panel with 200 amp sub panel
208/120 volt/ 3 phase (84 circuit each) shall be provided by the warehouse
office. HVAC and lighting for warehouse office may be powered from this panel.
·    All additional panels provided by electrical contractor to include a
minimum of 30% “spare” capacity.
 
Electrical contractor will include the following distribution from above panels
(labor and materials):
·    30 - Convenience quad outlets 120volt/ 20amp dedicated and located in the
warehouse by Global.
·    100 amp/480V/3 PH fused disconnect for a tenant provided conveyor panel
(located in 60’ from dock of building x 200 ft from shipping office).
·    1 - 30 amp/480V/3 PH fused disconnect for a tenant provided air compressors
(located in 60’ from dock of building x 100 ft from building side wall).
·    20 – Global supplied fork lift battery chargers (480 volt). These chargers
to be mounted on Global supplied and installed racks (fed from 400 amp panel
listed above).
·    2 - Electric power hook up shall be provided (480 volt/3 phase) for tenant
supplied trash compactors.
 
Note:            Each interior dock light shall be 120 volt and use a quad
outlet for power located next to each dock door for maintenance use.
 
Warehouse Lighting:
 
High performance high bay 277 volt fluorescent fixtures with (T-5 lamps) and
electronic instant start ballasts (program ready) with optically efficient
reflectors and individual motion sensors (aisle occupancy). Fixtures wired with
relock and controlled by contactors (switches by warehouse entrance) to provide
30 FC minimum @ 60” AFF. All fixtures to be mounted between roof joists to avoid
contact with racking systems and pallet placement and retrieval (this applies to
all areas throughout the warehouse (racked and staging). Fixtures to be @ 36’
A.F.F. for 36’ clear height building. One lighting contactor switch to turn
on/off lighting shall be provided by warehouse office entrance.
·    Fixtures to be on a 18’8”centers (three rows per 56’bay) going the entire
length of the building x the dimension required to obtain 30 FC (@60” AFF) in a
120” pallet rack aisle (for racked areas – see attached plan for pallet rack
layout)
·    18’8” x the dimension required to obtain 30 FC (@60” AFF) in an open
staging area (60 feet from docks X length of building X both sides).
If emergency lighting is required by code at each pallet rack aisle entry,
builder/landlord/ GC shall include at no additional cost based on rack layout
supplied by Global dated 10/8/14.
 

 
- 28 -

--------------------------------------------------------------------------------

Shipping Office Electrical  Distribution:
 
·    20 - duplex wall outlets for general use
·    20 - Dedicated 20 amp duplex outlets (lunchroom vending machines, copiers,
Gym Equipment, etc.).
 
I.T. Room Electrical:
 
An independently derived 100 amp 208/120 volt / 3 phase (42 circuit) panel to be
located in the I.T. room. The use of this panel will be exclusively for
Global’s  computer system and telephone system. A 100 amp / 1 phase / 208 volt
fused disconnect shall be included for tenant supplied UPS and by pass switch
located in the I.T. room (hook up included). In addition to general use duplex
outlets located on 4 walls there shall be two dedicated 120 volt quad outlet
mounted on a 4’x8’ fire treated sheet of painted plywood (location by Global).
There shall be two (2) 4” conduits diversified from different street data
carrier access points with pull string installed from building data entry point
to this plywood as well as two (2) 4” conduits from this plywood to the open
ceiling plenum outside of the I.T. room and two (2) 4” conduits from this
plywood to warehouse (ceiling) for Global Equipment Company’s network wiring
points terminating in the warehouse. A 6 gauge copper ground cable shall be
installed from building ground to a ground lug located on the above plywood.
Conduits for building fiber and other data/telephone connectivity to be provided
from the suppliers’ street connection point to data room (IT room) within the
warehouse shipping office.
 
WH Office Lighting:
Office lighting to be 2x2 LED (2x4 warehouse offices) (3500K) recessed lay in
troffer basket style with white perforated diffuser supplied by Juno Lighting
Group (S2X2BP-45-35-U-WH) or approved equal. Fixtures in conference rooms to be
on dimmable switches. Break room controlled by PIR’s. Light fixtures grid shall
start a maximum of 2’ from any wall. Office lighting shall have a 50 foot candle
minimum throughout the office area. One lighting contactor switch to turn on/off
lighting shall be provided by office entrance.
 



HVAC
WH Office HVAC:
Builder/Developer will furnish and install roof top HVAC units with a standard
system of distribution ducts. Supply registers and diffuses, return grills and
associated fixtures servicing the warehouse shipping office area (4800 sq. ft.)
and receiving office area (637 sq. ft.). The design criteria shall be as to
handle the heat load of the conditions of the building and 1 person per 60 sq.
ft. All units shall be designed with a (7) day programmable stat. Two separate 3
ton A/C cool only split ductless units (Mitsubishi or approved equal) shall be
provided for the I.T. room, supplied with a low ambient control module with auto
restart.
 
Warehouse Heat:
Reznor gas (natural) fired unit heaters provided throughout the warehouse to
maintain building at 60 degrees (F) minimum @ 60” A.F.F.  These units shall not
be located in pallet racking areas as per plan dated 10/8/14.
 
Warehouse Ventilation:
Warehouse roof top evaporative coolers to provide three (3) air rotations per
hour (minimum) controlled by 7 day (24 hr.) timers.
 
Warehouse Cooling:
One (1) evaporative cooling unit (swamp cooler) shall be provided for every
10,000 S.F. of warehouse space or as recommended by the design/build mechanical
contractor.
 
Warehouse Forklift Charging Ventilation:
If required by code, an exhaust system shall be provided over the forklift
battery charging area for a minimum of 20 pieces of equipment (spaced ~5’ on
center) located by the warehouse office.

 
- 29 -

--------------------------------------------------------------------------------

 WH /OFFICE FINISHES
 
Warehouse Office:
4,800 SF @ 9’0” ceiling height including lunchroom and restroom to support forty
(40) employees at a time. Balance of space to be general offices and meeting
rooms as
 
Shipping Office:
637 SF including two (2) small restrooms (middle of shipping docks).
 
Ceilings:
Ceilings shall be 9’0” A.F.F. All acoustical ceilings in 5400 SF WH (and remote
shipping office) shall use standard commercial grade grid and ceiling tiles. All
ceilings shall be insulated with a minimum of R-19 fiber glass batting for sound
and thermal protection. ALL facility bathroom ceilings shall be painted drywall.
 
Floor Coverings:
Gym plus 5 offices to have carpet tile (@$30/ S.Y.) and vinyl base, all other
warehouse rooms shall be VCT with 4” vinyl base. Restrooms to have ceramic tile
floors.
 
Wall Finishes:
Remote receiving (647 S.F.) WH office areas to be painted concrete block
perimeter walls to 10’0” nominal height) and drywall (interior walls) with two
(2) coats of latex paint with semi-gloss or egg finish.
Shipping office (4800 S.F.) shall have a full height (slab to roof) drywall
(5/8” drywall full height on warehouse side) demising wall (painted white) and
insulated slab to roof for dust and noise protection. All interior walls to be
drywall with two (2) coats of latex paint with semi-gloss or egg finish.
All private offices, conference walls to extend 6” above acoustical ceilings.
All private offices and bath rooms to be insulated for sound retention.
 
Interior Doors and
Windows:
All office doors shall be 7’0” high solid core with birch veneer finished with
stain and clear satin polyurethane (factory finish). All frames to be painted
metal. Private offices shall have full height (7’) side lites (nominal 16” wide)
built into metal door jambs. All door hardware shall be stainless steel.
Locksets shall be ADA approved stainless steel lever type as manufactured by
Sargent (series 10) or approved equal with IC cores. All private offices shall
have keyed lock entry. Master keying shall be included for all building locks
and keying schedule approved by Global. All interior exit and entrance doors,
opening into common areas shall include 5” X 20” glass windows mounted in door
and include commercial grade door closers. All warehouse egress doors will be
provided with “delay exit” panic hardware with alarm if permitted by code. All
exterior office windows and interior sales office door side lites to include
Levelor blinds or approved equal.
Per Scheme 21 and Global plan dated 10/8/14
 
 
WASHROOMS Warehouse Offices:
All fixtures shall be American Standard or equal. Fixture count for men’s rooms
is 3T, 3U, 3S plus 2 showers (including H.C.). Fixture count for women’s rooms
is 5T, 3S plus 2 showers (including H.C.).   Three (3) receiving area bath room
shall be located docks as per Global’s plan dated 10/8/14. (Two (2) Men’s room
to have 1T,1U,1S; Women’s room to have 1T,1S). One (1) electric water cooler
shall be provided on common restroom wall for each men/women combo and one for
warehouse office lunchroom (2 total).  All interior walls to be drywall floor to
ceiling grid. Washroom plumbing “wet” walls and floors shall be commercial grade
ceramic tile with floor drains. A janitors closet (2 total) shall be provided
with slop sink and floor drain. Washrooms partitions shall be floor mounted.
Provide three (3) hose bibs (cold water) at shipping and receiving docks and
battery charging station (outside of warehouse office). Break rooms (2) to
include 12’ “solid surface” counter (base and wall cabinets), sink and cold
water provisions for ice maker, coffee machine and refrigerator (equipment by
Global).
 
Utilities:
All utilities (electric, gas & water/sewer) shall be delivered to the premises
and separately metered as necessary.  Tenant shall be responsible for supplier
phone/data connectivity contracts. (See I.T. Room Electrical subheading) 
Landlord shall provide required conduits and path to Global’s I.T. room as shown
on plan dated 10/8/14.
  Gas Service:
Natural gas supplied to all HVAC units.

 
- 30 -

--------------------------------------------------------------------------------

Electric Service:
 
Nevada Energy & Power is provider with electric main service on south side of
Building.
 
Exterior Lighting:
 
Wall packs, pole lights and building soffit lights included and to provide a
minimum of 2 FC @ office entry and a minimum of 1 FC @ all paved areas and
building exits. These lights to be LED technology. Electrical provisions shall
be included for building mounted signage (2) and monument sign (provided by
builder/landlord) with exterior lighting. Building mounted signage by tenant
with electric hookup by builder / developer.
 
Paving:
Full concrete aprons, curbs, gutters as well as truck and auto areas is
included.
   
Signage:
 
Tenant requests that Landlord, at its cost and expense, provide the following
signage:
·    Building face sign ($15,000 allowance).
·    Dock Door decals (to be included within the $15,000 allowance).
Note: all signage is subject to the terms of the Prologis Lease Agreement and
all applicable city, county and state regulations and codes.
   
Notes:
 
Tenant shall have the right to observe, review and audit all aspects of the
construction process but shall not materially impact or delay the construction
process. All final design and construction decisions shall be mutually agreed
upon between Landlord and Tenant. Tenant shall be provided access for Early
Access for racking and equipment setup, installation of its material handling
equipment and IT cabling April 1, 2015.
 
(Note -  The only allowance provided is for $15,000 signage allowance which
tenant will control for its signage needs)

 
- 31 -

--------------------------------------------------------------------------------

EXHIBIT E


FORM OF LEASE GUARANTY


ATTACHED TO AND A PART OF THE LEASE AGREEMENT
DATED DECEMBER 10, 2014 BETWEEN


Prologis, L.P.
and
Global Equipment Company, Inc.


LEASE GUARANTY



The undersigned (collectively the "Guarantor") hereby absolutely and
unconditionally, jointly and severally, guarantees the prompt, complete, and
full and punctual payment , observance, and performance of all the terms,
covenants, and conditions provided to be paid, kept, and performed by the tenant
under that certain Lease Agreement (such lease, as amended, being herein
referred to as the "Lease"), dated               , 2014, between Prologis, L.P.,
as Landlord ("Landlord"), and Global Industrial Distribution, Inc., a Delaware
corporation, as Tenant ("Tenant") covering the premises located at 3700 Bay Lake
Trail, North Las Vegas, Nevada 89030, and all renewals, amendments, expansions,
and modifications of the Lease.  This Guaranty shall include any liability of
Tenant which shall accrue under the Lease for any period preceding as well as
any period following the term of the Lease.


The obligation of the Guarantor is primary and independent of Tenant's
obligations under the Lease and may be enforced directly against the Guarantor
independently of and without proceeding against the Tenant or exhausting or
pursuing any remedy against Tenant or any other person or entity.  Guarantor
waives any requirement that Landlord mitigate damages under the Lease.


This instrument may not be changed, modified, discharged, or terminated orally
or in any manner other than by an agreement in writing signed by Guarantor and
the Landlord.


The obligations of Guarantor under this Guaranty shall not be released or
otherwise affected by reason of any sublease, assignment, or other transfer of
the Tenant's interest under the Lease, whether or not Landlord consents to such
sublease, assignment, or other transfer.


Any act of Landlord, or the successors or assigns of Landlord, consisting of a
waiver of any of the terms or conditions of said Lease, or the giving of any
consent to any manner or thing relating to said Lease, or the granting of any
indulgences or extensions of time to Tenant, may be done without notice to
Guarantor and without releasing the obligations of Guarantor hereunder.


The obligations of Guarantor hereunder shall not be released by Landlord's
receipt, application, or release of security given for the performance and
observance of covenants and conditions in said Lease contained on Tenant's part
to be performed or observed nor by any modification of such Lease; but in case
of any such modification the liability of Guarantor shall be deemed modified in
accordance with the terms of any such modification of the Lease.


Guarantor waives any defense or right arising by reason of any disability or
lack of authority or power of Tenant and shall remain liable hereunder if Tenant
or any other party shall not be liable under the Lease for such reason.


Until all the covenants and conditions in said Lease on Tenant's part to be
performed and observed are fully performed and observed, Guarantor (i) shall
have no right of subrogation against Tenant by reason of any payments or acts of
performance by the Guarantor, in compliance with the obligations of the
Guarantor hereunder; (ii) waives any right to enforce any remedy which Guarantor
now or hereafter shall have against Tenant by reason of any one or more payments
or acts of performance in compliance with the obligations of Guarantor
hereunder; and (iii) subordinates any liability or indebtedness of Tenant now or
hereafter held by Guarantor to the obligations of Tenant to the Landlord under
said Lease.


The liability of Guarantor hereunder shall not be released or otherwise affected
by (i) the release or discharge of Tenant in any insolvency, bankruptcy,
reorganization, receivership, or other debtor relief proceeding involving Tenant
(collectively "proceeding for relief"); (ii) the impairment, limitation, or
modification of the liability of Tenant or the estate of the Tenant in any
proceeding for relief, or of any remedy for the enforcement of Tenant's
liability under the Lease, resulting from the operation of any law relating to
bankruptcy, insolvency, or similar proceeding or other law or from the decision
in any court; (iii) the rejection or disaffirmance of the Lease in any
proceeding for relief; or (iv) the cessation from any cause whatsoever of the
liability of Tenant.


The Guarantor agrees that upon an event of default under the Lease, the Landlord
has the right and option, but is not required to, name the Guarantor in an
unlawful detainer proceeding, and that doing so does not constitute an election
of remedies against the Guarantor.


This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment by Tenant to Landlord under the Lease is
rescinded or must otherwise be returned by Landlord upon the insolvency,
bankruptcy, reorganization, receivership, or other debtor relief proceeding
involving Tenant, all as though such payment had not been made.


- 32 -

--------------------------------------------------------------------------------

This Guaranty is executed and delivered for the benefit of Landlord and its
successors and assigns, and is and shall be binding upon Guarantor and its
successors and assigns, but Guarantor may not assign its obligations hereunder.


GUARANTOR AND LANDLORD WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING
ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE, BETWEEN LANDLORD
AND GUARANTOR ARISING OUT OF THIS GUARANTY OR ANY OTHER DOCUMENT OR INSTRUMENT
EXECUTED IN CONNECTION HEREWITH OR ANY TRANSACTION RELATED TO THIS GUARANTY.


Guarantor agrees to pay all costs and expenses, including reasonable attorneys'
fees, incurred by Landlord in enforcing the terms of this Guaranty.


This Guaranty shall be governed by and construed in accordance with the internal
laws of the State which governs the Lease excluding any principles of conflicts
of laws.  For the purpose solely of litigating any dispute under this Guaranty,
the undersigned submits to the jurisdiction of the courts of said state.


If the Guarantor is more than one person or entity, the liability of each such
Guarantor shall be joint and several.


WITNESS THE EXECUTION hereof this _____ day of ________, 2014.



 
GUARANTOR:
     
Global Industrial Holdings LLC,
 
A Delaware limited liability company
       
By:
   
Name:
   
Title:
 

 
- 33 -

--------------------------------------------------------------------------------